Exhibit 10.1

Execution Version

 

[Published CUSIP Number:         ]

CREDIT AGREEMENT

Dated as of May 19, 2008

among

KINETIC CONCEPTS, INC.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The other LENDERS party hereto

 

 

BANC OF AMERICA SECURITIES LLC and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

SUNTRUST BANK, DNB NOR BANK ASA,

GENERAL ELECTRIC CAPITAL CORPORATION and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, BNP PARIBAS,

HSBC BANK USA, NATIONAL ASSOCIATION,

ING CAPITAL LLC, RBS CITIZENS, NATIONAL ASSOCIATION,

WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,

as Senior Managing Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.

  Defined Terms    2

Section 1.02.

  Other Interpretive Provisions    50

Section 1.03.

  Accounting Terms    51

Section 1.04.

  Rounding    51

Section 1.05.

  Times of Day    52

Section 1.06.

  Letter of Credit Amounts    52

Section 1.07.

  Currency Equivalents Generally; Change of Currency    52

Section 1.08.

  Additional Alternative Currencies    52

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

  

Section 2.01.

  The Loans    53

Section 2.02.

  Borrowings, Conversions and Continuations of Loans    55

Section 2.03.

  Letters of Credit    58

Section 2.04.

  Swing Line Loans    69

Section 2.05.

  Prepayments    73

Section 2.06.

  Termination or Reduction of Commitments    77

Section 2.07.

  Repayment of Loans    79

Section 2.08.

  Interest    80

Section 2.09.

  Fees    81

Section 2.10.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
   82

Section 2.11.

  Evidence of Debt    83

Section 2.12.

  Payments Generally; Administrative Agent’s Clawback    83

Section 2.13.

  Sharing of Payments by Lenders    86

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

  

Section 3.01.

  Taxes    87

Section 3.02.

  Illegality    92

Section 3.03.

  Inability To Determine Rates    93

Section 3.04.

  Increased Costs; Reserves on Eurocurrency Rate Loans    93

Section 3.05.

  Compensation for Losses    95

Section 3.06.

  Mitigation Obligations; Replacement of Lenders    96

Section 3.07.

  Survival    97

 

i



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

Section 4.01.

  Conditions to Closing and Tender Offer Borrowing    97

Section 4.02.

  Conditions to Merger Borrowing    102

Section 4.03.

  Conditions to all Credit Extensions    104

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

  

Section 5.01.

  Existence, Qualification and Power    105

Section 5.02.

  Authorization; No Contravention    105

Section 5.03.

  Governmental Authorization; Other Consents    106

Section 5.04.

  Binding Effect    107

Section 5.05.

  Financial Statements; No Material Adverse Effect    107

Section 5.06.

  Litigation    108

Section 5.07.

  No Default    108

Section 5.08.

  Ownership of Property    108

Section 5.09.

  Environmental Compliance    108

Section 5.10.

  Insurance    108

Section 5.11.

  Taxes    109

Section 5.12.

  ERISA Compliance    109

Section 5.13.

  Subsidiaries; Equity Interests; Loan Parties    110

Section 5.14.

  Margin Regulations    110

Section 5.15.

  Investment Company Act    110

Section 5.16.

  Disclosure    110

Section 5.17.

  Compliance with Laws    111

Section 5.18.

  Intellectual Property; Licenses, Etc    111

Section 5.19.

  Solvency    111

Section 5.20.

  Labor Matters    112

Section 5.21.

  Collateral Documents    112

ARTICLE 6

AFFIRMATIVE COVENANTS

  

Section 6.01.

  Financial Statements    112

Section 6.02.

  Certificates; Other Information    113

Section 6.03.

  Notices    116

Section 6.04.

  Payment of Obligations    117

Section 6.05.

  Preservation of Existence, Etc    117

Section 6.06.

  Maintenance of Properties    117

Section 6.07.

  Maintenance of Insurance    118

Section 6.08.

  Compliance with Laws    118

Section 6.09.

  Books and Records    118

Section 6.10.

  Inspection Rights    118

 

ii



--------------------------------------------------------------------------------

Section 6.11.

  Use of Proceeds    119

Section 6.12.

  Covenant to Guarantee Obligations and Give Security    119

Section 6.13.

  Compliance with Environmental Laws    120

Section 6.14.

  Further Assurances    121

Section 6.15.

  Interest Rate Hedging    121

Section 6.16.

  Designation as Senior Debt    121

Section 6.17.

  Consummation of the Merger    121

ARTICLE 7

NEGATIVE COVENANTS

  

Section 7.01.

  Liens    122

Section 7.02.

  Indebtedness    124

Section 7.03.

  Investments    127

Section 7.04.

  Fundamental Changes    130

Section 7.05.

  Dispositions    131

Section 7.06.

  Restricted Payments    133

Section 7.07.

  Change in Nature of Business    135

Section 7.08.

  Transactions with Affiliates    135

Section 7.09.

  Burdensome Agreements    135

Section 7.10.

  Financial Covenants    138

Section 7.11.

  Capital Expenditures    138

Section 7.12.

  Amendments of Organization Documents    139

Section 7.13.

  Prepayments, Etc. of Indebtedness    139

Section 7.14.

  Amendment, Etc. of Related Documents, Wake Forest License Agreement and
Indebtedness    139

Section 7.15.

  Headquarters Transaction    140

Section 7.16.

  Activities Of Certain Subsidiaries    141

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

  

Section 8.01.

  Events of Default    141

Section 8.02.

  Remedies upon Event of Default    144

Section 8.03.

  Application of Funds    145

ARTICLE 9

ADMINISTRATIVE AGENT

  

Section 9.01.

  Appointment and Authority    146

Section 9.02.

  Rights as a Lender    147

Section 9.03.

  Exculpatory Provisions    148

Section 9.04.

  Reliance by Administrative Agent    149

Section 9.05.

  Delegation of Duties    149

Section 9.06.

  Resignation of Administrative Agent    149

 

iii



--------------------------------------------------------------------------------

Section 9.07.

   Non-Reliance on Administrative Agent and Other Lenders    151

Section 9.08.

   No Other Duties, Etc    151

Section 9.09.

   Administrative Agent May File Proofs of Claim    151

Section 9.10.

   Collateral and Guaranty Matters    152

Section 9.11.

   Secured Cash Management Agreements and Secured Hedge Agreements    153

ARTICLE 10

MISCELLANEOUS

  

Section 10.01.

   Amendments, Etc    153

Section 10.02.

   Notices; Effectiveness; Electronic Communications    155

Section 10.03.

   No Waiver; Cumulative Remedies; Enforcement    158

Section 10.04.

   Expenses; Indemnity; Damage Waiver    159

Section 10.05.

   Payments Set Aside    161

Section 10.06.

   Successors and Assigns    162

Section 10.07.

   Treatment of Certain Information; Confidentiality    167

Section 10.08.

   Right of Setoff    168

Section 10.09.

   Interest Rate Limitation    168

Section 10.10.

   Counterparts; Integration; Effectiveness    169

Section 10.11.

   Survival of Representations and Warranties    169

Section 10.12.

   Severability    169

Section 10.13.

   Replacement of Lenders    169

Section 10.14.

   [Reserved]    171

Section 10.15.

   Governing Law; Jurisdiction; Etc    171

Section 10.16.

   Waiver of Jury Trial    172

Section 10.17.

   No Advisory or Fiduciary Responsibility    172

Section 10.18.

   Electronic Execution of Assignments and Certain Other Documents    173

Section 10.19.

   USA PATRIOT Act    173

Section 10.20.

   Judgment Currency.    173

Section 10.21.

   ENTIRE AGREEMENT    174

SIGNATURES

   S-1

 

SCHEDULES

      1.01A    Mandatory Cost Formulae    1.01B    Existing Letters of Credit   
1.01C    Immaterial Subsidiaries    2.01       Commitments    5.03      
Authorizations and Consents    5.06       Litigation    5.13       Subsidiaries
and Other Equity Investments; Loan Parties    5.18       Intellectual Property
Matters    6.12       Guarantors

 

iv



--------------------------------------------------------------------------------

   7.01       Existing Liens    7.02       Existing Indebtedness    7.03      
Existing Investments    7.08       Transactions with Affiliates    7.09      
Burdensome Agreements    10.02     Administrative Agent’s Office, Certain
Addresses for Notices

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

   Form of   

A

   Committed Loan Notice   

B

   Swing Line Loan Notice   

C-1

   Term Note   

C-2

   Multicurrency Revolving Credit Note   

C-3

   US Dollar Revolving Credit Note   

D

   Compliance Certificate   

E-1

   Assignment and Assumption   

E-2

   Administrative Questionnaire   

F

   Guarantee and Security Agreement   

G-1

   Opinion Matters – Counsel to Loan Parties   

G-2

   Opinion Matters – Texas Counsel to Loan Parties   

H

   Affiliate Subordination Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 19, 2008, among
KINETIC CONCEPTS, INC., a Texas corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

PRELIMINARY STATEMENTS:

Pursuant to the Merger Agreement, the Borrower intends to acquire all of the
Shares pursuant to a two-step transaction in which (i) Acquisition Sub will
acquire pursuant to the Tender Offer, for a purchase price of $51.00 per share
in cash, those Shares that have been validly tendered and not withdrawn and
accepted for payment pursuant to the Tender Offer (the “Tender Consideration”)
and (ii) on the Merger Date and in accordance with the Merger Agreement,
Acquisition Sub will be merged with and into LifeCell with LifeCell being the
surviving corporation (the “Merger”), and pursuant to the Merger each Share not
acquired in the Tender Offer (other than Dissenting Shares (as defined in the
Merger Agreement)) will be converted into the right to receive $51.00 in cash
(the “Merger Consideration”).

The total cash consideration required to consummate the Tender Offer and the
Merger and to pay related fees and expenses is approximately $1,858,000,000. The
Borrower has requested that (i) the Lenders make available Term A Loans in an
aggregate amount of $1,000,000,000 on the Closing Date, the proceeds of which
will be used by the Borrower on the Closing Date to enable Acquisition Sub to
pay the Tender Consideration in respect of those Shares that have been validly
tendered and not withdrawn in the Tender Offer and that have been accepted for
payment on the Closing Date and to pay related fees and expenses and (ii) the
Lenders make available Revolving Credit Loans and the L/C Issuer issue Letters
of Credit for the account of the Borrower in an aggregate amount of up to
$300,000,000 from time to time on and after the Closing Date, the proceeds of
which will be used, together with cash on hand (x) after the Closing Date, to
enable Acquisition Sub to pay the Tender Consideration in respect of those
additional Shares that are validly tendered and not withdrawn in a subsequent
offering period pursuant to the Tender Offer, (y) to enable Acquisition Sub to
pay the Merger Consideration on or immediately after the effective date of the
Merger and to pay the appraised value of any Shares held by holders who have
properly perfected rights to appraisal in accordance with Section 262 of the
Delaware General Corporation Law and (z) on and after the Closing Date, to pay
fees and expenses related to all of the foregoing and for general corporate
purposes, all on the terms and subject to the conditions set forth herein, and
the Lenders and the L/C Issuer have indicated their willingness on and subject
to such terms and conditions.

 

1



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquisition Sub” means the Leopard Acquisition Sub, Inc., a Delaware
corporation and wholly-owned, newly-formed Subsidiary of the Borrower.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form reasonably approved by
the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term A
Facility, the sum of (x) the aggregate amount of the Term A Loans outstanding at
such time and (y) the unused portion of the Term A Commitments at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Credit Agreement.

“Aircraft Trust” means either of the grantor trusts referred to in Schedule
7.03.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.08.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $100,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(a) for the first
fiscal quarter ending after the Closing Date, 0.50% per annum and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing

Level

  

Consolidated

Leverage Ratio

  

Applicable Fee

Rate

1

   <=1.50x    0.30%

2

   >1.50x but <=2.00x    0.30%

3

   >2.00x but <=2.50x    0.35%

4

   >2.50x but <=3.25x    0.40%

5

   >3.25x    0.50%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (at which time the
Applicable Fee Rate otherwise determined in accordance with this definition
shall apply).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place), the numerator of which is the sum of the amount of such
Term A Lender’s undrawn Term A Commitment and the principal amount of its Term A
Loans and the denominator of which is the sum of the aggregate amount of all
undrawn Term A Commitments and the aggregate principal amount of all

 

3



--------------------------------------------------------------------------------

Term A Loans, (b) in respect of the Multicurrency Revolving Credit Facility,
with respect to any Multicurrency Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place), the numerator of which is
the Multicurrency Revolving Credit Commitment of such Multicurrency Revolving
Credit Lender and the denominator of which is the aggregate amount of the
Multicurrency Revolving Credit Commitments and (c) in respect of the US Dollar
Revolving Credit Facility, with respect to any US Dollar Revolving Credit Lender
at any time, the percentage (carried out to the ninth decimal place), the
numerator of which is the US Dollar Revolving Credit Commitment of such US
Dollar Revolving Credit Lender and the denominator of which is the aggregate
amount of the US Dollar Revolving Credit Commitments; provided that, in the case
of the Revolving Credit Facility, if the Revolving Credit Commitments of either
Class have been terminated, then the Applicable Percentage of each Revolving
Credit Lender of such Class shall be determined based on the Applicable
Percentage of such Revolving Credit Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the first fiscal quarter ending after the Closing Date,
2.25% per annum for Base Rate Loans and 3.25% per annum for Eurocurrency Rate
Loans and Letter of Credit Fees and (b) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

         

Applicable Rate

Pricing

Level

  

Consolidated

Leverage Ratio

  

Eurocurrency

Rate Loans

  

Letter of

Credit

Fees

  

Base Rate

Loans

1

   <=1.50x    1.75%    1.75%    0.75%

2

   >1.50x but <=2.00x    2.25%    2.25%    1.25%

3

   >2.00x but <=2.50x    2.75%    2.75%    1.75%

4

   >2.50x but <=3.25x    3.25%    3.25%    2.25%

5

   >3.25x    3.50%    3.50%    2.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, and shall remain in effect
until the date on which such Compliance Certificate is delivered (at which time
the Applicable Rate otherwise determined in accordance with this definition
shall apply).

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate under clause (b) above for any period shall
be subject to the provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means (a) with respect to any
Multicurrency Revolving Credit Lender at any time, such Multicurrency Revolving
Credit Lender’s Applicable Percentage in respect of the Multicurrency Revolving
Credit Facility at such time and (b) with respect to any US Dollar Revolving
Credit Lender at any time, such US Dollar Revolving Credit Lender’s Applicable
Percentage in respect of the US Dollar Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Multicurrency Revolving Credit Facility or the US Dollar Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Term A Loan, a Multicurrency Revolving Credit Loan or a US Dollar
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Multicurrency Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Multicurrency Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Availability Period” means (a) in respect of the Multicurrency Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Multicurrency Revolving Credit Facility, (ii) the
date of termination of the Multicurrency Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Multicurrency Revolving Credit Lender to make Multicurrency Revolving Credit
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02, (b) in respect of the US Dollar Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the US Dollar Revolving Credit Facility, (ii) the date
of termination of the US Dollar Revolving Credit Commitments pursuant to
Section 2.06 and (iii) the date of termination of the commitment of each US
Dollar Revolving Credit Lender to make US Dollar Revolving Credit Loans pursuant
to Section 8.02 and (c) in respect of the Term A Facility, the period from and
including the Closing Date to the earliest of (i) the Merger Date, (ii) the
Maturity Date for the Term A Facility, (iii) the date of termination of the
commitments of the Term A Lenders to make Term A Loans pursuant to Section 8.02
and (iv) August 1, 2008.

“Available Amount” means, at any time (the “Reference Time”), an amount equal at
such time to:

(a) the cumulative amount of Excess Cash Flow for all fiscal years completed
after the Closing Date (commencing with and including the fiscal year ending
December 31, 2008 but, in the case of the fiscal year ending December 31, 2008,
for the period from July 1, 2008 through December 31, 2008) and prior to the
Reference Time minus (y) the aggregate amount of such Excess Cash Flow that has
been (or will be) applied (A) after the Closing Date and prior to the Reference
Time plus (B) if the Reference Time is prior to the date on which a prepayment
of Term A Loans in accordance with Section 2.05(b)(i) is required to be made
with respect to Excess Cash Flow for the preceding fiscal year (such date, the
“Upcoming ECF Payment Date”), on the Upcoming ECF Payment Date, to the
prepayment of Term A Loans in accordance with Section 2.05(b)(i); minus

 

6



--------------------------------------------------------------------------------

(b) the aggregate amount of all Available Amount Payments made at or prior to
such Reference Time (determined immediately before giving effect to the
Available Amount Payment for which such determination is made, but after giving
effect to any other Available Amount Payment being made simultaneously
therewith).

“Available Amount Payment” means (i) any Restricted Payment made pursuant to
Section 7.06(b)(xi)(B) and (ii) any Restricted Prepayments made pursuant to
clause (b) of Section 7.13.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2007, and the related audited consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Unaudited Financial Statements” means the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries dated March 31, 2008, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date.

 

7



--------------------------------------------------------------------------------

“Borrowing” means a Multicurrency Revolving Credit Borrowing, a US Dollar
Revolving Credit Borrowing, a Swing Line Borrowing or a Term A Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” means the lawful currency of Canada.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Borrower and its Subsidiaries for such period prepared in
accordance with GAAP; provided that “Capital Expenditures” shall not include any
additions to property, plant and equipment and other capital expenditures made
with (A) the

 

8



--------------------------------------------------------------------------------

proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures within
180 days of the receipt of such proceeds or (B) the proceeds or consideration
received from any sale, trade in or other Disposition of such Person’s assets
(other than assets constituting Collateral consisting of inventory and
accounts), to the extent that the proceeds and/or consideration therefrom are
utilized for capital expenditures within 180 days of the receipt of such
proceeds; and provided, further, that any “Capital Expenditure” shall not
constitute an “Investment” hereunder.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked account of one or more of the Loan
Parties at Bank of America in the name of the Administrative Agent and under the
sole dominion and control of the Administrative Agent, and otherwise established
in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder).

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits (including eurodollar time deposits) with, or insured
certificates of deposit or bankers’ acceptances or overnight bank deposits of,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States of America, any state thereof or the District of Columbia
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

 

9



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) above, having a term of not more than 30 days with respect to
securities issued or unconditionally guaranteed or insured by the United States
of America (or by any agency thereof to the extent such obligations are backed
by the full faith and credit of the United States of America);

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or at least A by Moody’s;

(f) securities with maturities of one year or less from the date of acquisition
backed by a standby letter of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) above;

(g) shares in money market investment programs or mutual or similar funds which
have substantially all of their assets invested in investments of the character,
quality and maturity described in clauses (a), (b), (c), (d) and (e) of this
definition; and

(h) in the case of Investments by any Foreign Subsidiary (in addition to the
items permitted by the foregoing clauses (a) through (g)) or Investments made in
a country outside the United States of America, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Foreign Subsidiary is organized and is conducting business or issued
by any agency of such sovereign nation and backed by the full faith and credit
of such sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency if available, (ii) investments of the type and
maturity described in clauses (b) through (g) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies, (iii) time deposits with any
Lender or any Affiliate of any Lender and (iv) with respect to any Investment
made by any

 

10



--------------------------------------------------------------------------------

Foreign Subsidiary, time deposits with any foreign bank not described in the
foregoing clauses (ii) or (iii); provided, however, that the aggregate amount of
Investments of the type described in this clause (h) that shall constitute “Cash
and Cash Equivalents” shall not exceed $100,000,000.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Domestic Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) Continuing Directors cease to constitute at least a majority of the
Borrower’s board of directors; or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing (i) in the case of a Significant Shareholder (by
itself) or a “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) that consists solely of Significant Shareholders, 50% or more, or
(ii) otherwise, 35% or more, of the combined voting power of such securities; or

 

11



--------------------------------------------------------------------------------

(c) a “change of control”, “fundamental change” or any comparable term under,
and as defined in, the Convertible Senior Notes Indenture or any other
Indebtedness having an aggregate principal amount in excess of the Threshold
Amount shall have occurred.

“Class” (a) when used with respect to Revolving Credit Lenders, refers to
whether such Lenders are Multicurrency Revolving Credit Lenders or US Dollar
Revolving Credit Lenders, (b) when used with respect to Revolving Credit
Commitments, refers to whether such Commitments are Multicurrency Revolving
Credit Commitments or US Dollar Revolving Credit Commitments and (c) when used
with respect to Revolving Credit Loans or a Revolving Credit Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Multicurrency
Revolving Credit Loans or US Dollar Revolving Credit Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
“Collateral” shall not include any assets of any Foreign Subsidiary.
Additionally, “Collateral” shall not include Equity Interests in any Foreign
Subsidiary, except that up to 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests in any CFC directly owned by a Loan Party may be
included as Collateral.

“Collateral Documents” means, collectively, the Guarantee and Security
Agreement, the Security Agreement Supplements, the Intellectual Property
Security Agreements, the KCIMR Pledge, the Mortgages and each of the collateral
assignments, security agreements, pledge agreements or other similar agreements
executed and delivered by a Loan Party to the Administrative Agent pursuant to
Section 4.01, Section 4.02 or Section 6.12 that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
to secure the Secured Obligations.

“Commitment” means a Term A Commitment, a Multicurrency Revolving Credit
Commitment or a US Dollar Revolving Credit Commitment, as the context may
require.

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

12



--------------------------------------------------------------------------------

“Companies” means, collectively, the Borrower and its Subsidiaries (including,
for purposes of determining “Subsidiaries” on the Closing Date, LifeCell and its
Subsidiaries).

“Company Material Adverse Change” means any effect, change, development, event
or circumstance that, considered together with all other effects, changes,
developments, events or circumstances, is or would reasonably be expected to be
or to become materially adverse to, or has or would reasonably be expected to
have a material adverse effect on, (i) the business, results of operation,
financial condition or prospects of the LifeCell Parties, or (ii) the ability of
the LifeCell Parties to consummate the Tender Offer, the Merger or the other
transactions contemplated by the Merger Agreement or to perform any of its
obligations under the Merger Agreement; provided, however, that, in the case of
clause (i) only, none of the following shall be deemed to be, and shall not be
taken into account in determining whether there has been, a Company Material
Adverse Change: facts, circumstances, events, changes, effects or occurrences
(1) generally affecting the economy or the financial, debt, credit or securities
markets in the United States, including as a result of changes in geopolitical
conditions, (2) generally affecting the medical device industry, (3) resulting
from any actions required under the Merger Agreement to obtain any approval or
authorization under applicable antitrust or competition laws for the
consummation of the Tender Offer or the Merger, (4) resulting from changes in
GAAP or authoritative interpretations thereof, (5) resulting from any outbreak
or escalation of hostilities or war or any act of terrorism, (6) resulting from
any decrease in the market price of the Shares (it being understood that the
exception in this clause (6) is strictly limited to any such decrease in and of
itself and shall not prevent or otherwise affect a determination that any
effect, event, development or change underlying such decrease has resulted in or
contributed to a Company Material Adverse Change) or (7) resulting from any
failure by LifeCell to meet any published analyst estimates or expectations of
LifeCell’s revenue, earnings or other financial performance or results of
operations for any period ending on or after the April 7, 2008 (it being
understood that the exception in this clause (7) is strictly limited to any such
failure in and of itself and shall not prevent or otherwise affect a
determination that any effect, event, development or change underlying such
failure has resulted in or contributed to a Company Material Adverse Change),
except, in the case of clauses (1), (2), (4) and (5), to the extent such change,
effect, event or occurrence has a materially disproportionate effect on LifeCell
compared with other companies operating in the industries in which LifeCell
operates.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

13



--------------------------------------------------------------------------------

“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period:

(a) increased (without duplication) by the following (in each case to the extent
deducted in calculating Consolidated Net Income for such Measurement Period):

(i) Consolidated Interest Charges; plus

(ii) the provision for Federal, state, local and foreign income taxes payable;
plus

(iii) depreciation and amortization expense; plus

(iv) all other non-cash charges (including non-cash impairment charges with
respect to goodwill) and expenses (including non-cash option and stock-based
compensation expenses) reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period; plus

(v) (x) charges, expenses and fees incurred in connection with the Tender Offer,
the Merger, the transactions contemplated by the Loan Documents and the
Borrowings hereunder, in an aggregate amount for all such amounts under this
clause (v)(x) not to exceed $100,000,000 and (y) without duplication, the cost
of entering into the Convertible Note Hedge; plus

(vi) non-recurring charges, fees and expenses incurred in connection with any
transaction permitted under Section 7.03(k) or 7.03(l), in an aggregate amount
not to exceed $30,000,000 in any calendar year and not to exceed $60,000,000
during the term of this Agreement; plus

(vii) non-recurring charges, fees and expenses incurred in connection with
corporate restructurings in an aggregate amount not to exceed $20,000,000 in any
calendar year and not to exceed $60,000,000 during the term of this Agreement;
and

(b) decreased (without duplication) by the following (in each case to the extent
included in calculating Consolidated Net Income for such Measurement Period:

(i) Federal, state, local and foreign income tax credits; plus

 

14



--------------------------------------------------------------------------------

(ii) all non-cash items increasing Consolidated Net Income.

For all purposes hereunder, Consolidated EBITDA shall be calculated on a Pro
Forma Basis unless otherwise specified. Notwithstanding the foregoing,
Consolidated EBITDA for the fiscal quarters ended September 30,
2007, December 31, 2007 and March 31, 2008 shall be deemed to be $146,500,000,
$145,100,000 and $146,100,000, respectively.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
Capital Expenditures, less (iii) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash to (b) Consolidated Fixed Charges, in each
case for the most recently completed Measurement Period.

“Consolidated Fixed Charges” means, for any Measurement Period, the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding Indebtedness for borrowed money, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02 and (iii) the
aggregate amount of all Restricted Payments made in cash, in each case, of or by
the Borrower and its Subsidiaries (other than any Restricted Payments made to a
Loan Party) for such Measurement Period. For all purposes hereunder,
Consolidated Fixed Charges shall be calculated on a Pro Forma Basis unless
otherwise specified. Notwithstanding the foregoing, Consolidated Fixed Charges
for the fiscal quarters ended September 30, 2007, December 31, 2007 and
March 31, 2008 shall be deemed to be $44,600,000, $44,600,000 and $44,600,000,
respectively.

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
issued for the account of the Borrower or any of its Subsidiaries, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the

 

15



--------------------------------------------------------------------------------

Borrower or a Subsidiary is a general partner or joint venturer to the extent
the Borrower or such Subsidiary would be liable therefor under applicable Law or
any agreement or instrument by virtue of the Borrower’s or such Subsidiary’s
ownership interest in or other relationship with such entity, except to the
extent such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. For all purposes hereunder, Consolidated Indebtedness shall be
calculated on a Pro Forma Basis unless otherwise specified.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (including amortization of
debt financing costs, debt issuance costs and debt discount and commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers acceptance financings), (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Borrower and its Subsidiaries on a consolidated basis for such
Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the Net Income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude, without duplication, the
following:

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
Measurement Period;

(b) extraordinary non-cash gains and extraordinary non-cash losses for such
Measurement Period;

(c) the Net Income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such Net Income is not permitted by operation of the terms of
its Organization Documents or any agreement, instrument or Law applicable to
such Subsidiary during such Measurement Period (except to the extent any such
prohibition has been irrevocably waived), except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income; and

 

16



--------------------------------------------------------------------------------

(d) any Net Income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the Net Income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (c) of this
proviso).

“Consolidated Working Capital” means, at any date, (a) the consolidated current
assets of the Borrower and its Subsidiaries as of such date (excluding cash and
Cash Equivalents) minus (b) the consolidated current liabilities of the Borrower
and its Subsidiaries as of such date (excluding the current portion of Long-Term
Debt). Consolidated Working Capital at any date may be a positive or negative
number.

“Continuing Director” means a director who either was a member of the Borrower’s
board of directors on the date of this Agreement or who becomes a director of
the Borrower subsequent to that date and whose election, appointment or
nomination for election by the Borrower’s stockholders is duly approved by a
majority of the Continuing Directors on the Board of Directors of the Borrower
at the time of such approval, either by a specific vote or by approval of the
proxy statement issued by the Borrower on behalf of the entire Board of
Directors of the Borrower in which such individual is named as nominee for
director.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other voluntary
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Note Hedge” means the call option, capped call option, call spread
option or similar option transaction purchased by the Borrower to hedge its
exposure with respect to the issuance and delivery of its Equity Interests upon
conversion of the Convertible Senior Notes.

 

17



--------------------------------------------------------------------------------

“Convertible Senior Notes” means the Convertible Senior Notes of the Borrower
issued April 21, 2008 and due 2015, in an aggregate principal amount not to
exceed $690,000,000.

“Convertible Senior Notes Indenture” means the Indenture dated as of April 21,
2008, by and among the Borrower, KCI USA, Inc., as guarantor, and U.S. Bank
National Association, as trustee, pursuant to which the Convertible Senior Notes
have been issued.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loans and other Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided that, with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term A Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment (other than a collateral assignment),
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

18



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date with respect to the Term A Facility (or, if
later, the Maturity Date with respect to the Revolving Credit Facility), except,
in the cases of clauses (i) and (ii), if as a result of a change of control or
asset sale, but only if any rights of the holders thereof upon the occurrence of
such change of control or asset sale are subject to the prior payment in full of
all Obligations (other than contingent indemnification obligations), the
cancellation or expiration of all Letters of Credit and the termination of the
Aggregate Commitments.

“Dollar” and “$” means the lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that is a commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and that meets
the requirements to be an assignee under Section 10.06(b)(iii), 10.06(b)(v) and
10.06(b)(vi) (subject to such consents, if any, as may be required under
Section 10.06(b)(iii)).

“EMU Legislation” means the legislative measures of the European Community
relating to Economic and Monetary Union.

 

19



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, enforceable judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any enforceable contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, but excluding, in each case, convertible debt.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a

 

20



--------------------------------------------------------------------------------

termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum (rounded upward, if necessary, to the
nearest  1/100th of 1%) equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as it appears on the relevant Reuters Screen or any successor
thereto (or, if such page or service shall not be available, such other
commercially available source providing quotations of BBA LIBOR as reasonably
determined by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate per annum (rounded to the nearest  1/100th
of 1%) equal to the rate at which deposits in the relevant currency for delivery
on the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term A Loan that
bears interest at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower (or, with respect
to the fiscal year ending December 31, 2008, for the period from July 1, 2008
through December 31, 2008), the excess (if any) of:

(a) the sum for such fiscal year (or period) of

(i) Consolidated EBITDA, plus

 

21



--------------------------------------------------------------------------------

(ii) the amount, if any, by which Consolidated Working Capital decreased during
such fiscal year (or period);

over

(b) the sum for such fiscal year (or period) of

(i) Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries, plus

(ii) voluntary prepayments of Term A Loans pursuant to Section 2.05(a)(i) and
scheduled principal repayments of Term A Loans pursuant to Section 2.07 by the
Borrower and its Domestic Subsidiaries, in each case to the extent actually
made, plus

(iii) all Taxes paid in cash by the Borrower and its Subsidiaries to the extent
added back to Consolidated EBITDA pursuant to clause (a)(ii) of the definition
thereof, plus

(iv) the amount, if any, by which Consolidated Working Capital increased during
such fiscal year (or period), plus

(v) Capital Expenditures actually made by the Borrower and its Subsidiaries in
such fiscal year (except to the extent attributable to the incurrence of
Capitalized Lease Obligations by the Borrower or any of its Subsidiaries or
otherwise financed by the incurrence by the Borrower or any of its Domestic
Subsidiaries of Long-Term Debt), plus

(vi) cash consideration paid by the Borrower and its Domestic Subsidiaries
during such fiscal year (or period) to make acquisitions or other capital
investments (except to the extent financed by incurring Long-Term Debt), plus

(vii) all amounts paid in cash to the extent added back to Consolidated EBITDA
pursuant to clauses (a)(v), (a)(vi) and (a)(vii) of the definition thereof; plus

(vii) the amount of any cash gains from Dispositions and Casualty Events to the
extent (x) included in Net Cash Proceeds and Consolidated Net Income and (y) not
otherwise deducted in calculating Consolidated EBITDA or Excess Cash Flow; plus

(viii) the aggregate principal amount of Long-Term Debt repaid or prepaid by the
Borrower and its Subsidiaries and actual repayments of obligations under
Capitalized Leases during such fiscal year (or period), excluding
(i) Indebtedness in respect of Revolving Credit Loans and

 

22



--------------------------------------------------------------------------------

Letters of Credit (except to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments), (ii) mandatory prepayments
of Term A Loans pursuant to Section 2.05(b), (iii) voluntary prepayments and
scheduled repayments of Term A Loans included in clause (b)(ii) above and
(iv) repayments by the Borrower and its Domestic Subsidiaries of Long-Term Debt
to the extent financed by incurring other Long-Term Debt;

provided, that for purposes of both clauses (a) and (b) of this definition and
notwithstanding anything to the contrary in any other definition, each of the
above amounts shall be computed for the Borrower and its Domestic Subsidiaries,
on a consolidated basis and, in any event, Excess Cash Flow shall not include
any Consolidated EBITDA attributable to any Foreign Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Excluded Issuance” by the Borrower or any of its Domestic Subsidiaries means an
issuance of shares of capital stock of (or other ownership or profit interests
in) such Person (a) upon the exercise of warrants, options or other rights for
the purchase of such capital stock (or other ownership or profit interest) and
(b) to the officers, directors or employees of the Borrower or any of its
Subsidiaries pursuant to purchase, incentive or option plans.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or as a result of the Administrative Agent
or such Lenders, as applicable, being engaged in a trade or business in such
jurisdiction (other than a trade or business that would not have arisen but for
the Administrative Agent or Lender, as applicable, having executed, delivered,
performed its obligations or received a payment under, or enforced the Loan
Documents), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender

 

23



--------------------------------------------------------------------------------

becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or 3.01(a)(iii).

“Existing Credit Agreement” means the Credit Agreement dated as of July 31, 2007
among the Borrower, Citibank, N.A., as administrative agent, Wells Fargo Bank,
N.A., as issuing bank, and a syndicate of lenders.

“Existing Letters of Credit” means those letters of credit issued pursuant to
the Existing Credit Facility and set forth on Schedule 1.01B.

“Facility” means the Term A Facility, the Revolving Credit Facility, the
Multicurrency Revolving Credit Facility or the US Dollar Revolving Credit
Facility, as the context may require.

“Federal Funds Rate” means, for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher  1/100 of 1%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of  1/100 of 1%) charged to
Bank of America on such day on such transactions as reasonably determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated April 7, 2008, among the
Borrower, Bank of America, JPMorgan Chase and the Lead Arrangers.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

24



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in the ordinary course of business or in connection
with any acquisition or disposition of assets permitted under this Agreement.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in

 

25



--------------------------------------------------------------------------------

respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee and Security Agreement” means the Guarantee and Security Agreement,
dated as of the date hereof, among the Borrower, the Guarantors and the
Administrative Agent, substantially in the form of Exhibit F, together with each
other guarantee and security agreement and guarantee and security agreement
supplement delivered pursuant to Section 6.12.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Security Agreement Supplement pursuant to Section 6.12;
provided that LifeCell shall not be a Guarantor or be required to be a Guarantor
until the Merger Date.

“Guaranty” means the Guarantee made by the Loan Parties in favor of the Secured
Parties pursuant to the Guarantee and Security Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous, ignitable, corrosive, reactive or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and any other chemicals of concern or substances or wastes
similar to the foregoing regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article 6 or 7, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

“I/T Restructuring” means the Borrower’s program to consolidate and upgrade its
worldwide information technology systems.

“Immaterial Subsidiary” means any Subsidiary (a) the total assets of which for
the most recently ended fiscal quarter (determined on a consolidated basis for
such Subsidiary and its Subsidiaries) are less than or equal to 5% of the total
assets of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP), (b) the total revenue of which for the most recently
ended fiscal quarter (determined on a consolidated basis for such Subsidiary and
its Subsidiaries) was less than or equal to 5% of the total revenue of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter
(determined on a consolidated basis in accordance with GAAP) and (c) designated
by the Borrower as such by written notice to the Administrative Agent; provided,
that the Subsidiaries designated by the Borrower as Immaterial

 

26



--------------------------------------------------------------------------------

Subsidiaries on the Closing Date shall be those set forth on Schedule 1.01C;
provided further, that (x) the total assets of all Immaterial Subsidiaries (and
their Subsidiaries) shall not exceed 10% of the total assets of the Borrower and
its Subsidiaries (determined on a consolidated basis in accordance with GAAP)
and (y) the total revenue of all Immaterial Subsidiaries (and their
Subsidiaries) shall not exceed 10% of the total revenue of the Borrower and its
Subsidiaries for the most recently ended fiscal quarter (determined on a
consolidated basis in accordance with GAAP). The Borrower shall be permitted at
any time to redesignate any Subsidiary previously designated as an Immaterial
Subsidiary as a Subsidiary that is not an Immaterial Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
issued or created by or for the account of such Person;

(c) for purposes of Sections 7.02 and 8.01(e) only, net obligations of such
Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other accrued
liabilities in the ordinary course of business which (i) are not past due for
more than 90 days after the date on which such trade account or liability was
created) or (ii) are being contested in good faith by such Person;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that in the case of indebtedness that has not been assumed
by such Person or is limited in recourse, the amount thereof that shall be
deemed to be Indebtedness shall be equal to the lesser of the fair market value
of such property subject to such Lien or the amount of the indebtedness so
secured;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

 

27



--------------------------------------------------------------------------------

(g) all Disqualified Equity Interests of the Borrower or any of its
Subsidiaries, in each case valued at the greater of its stated value, redemption
value, or liquidation value or preference; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person would be
liable therefor under applicable Law or any agreement or instrument as a result
of such Person’s ownership interest in or other relationship with such
partnership or joint venture, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b)).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated April 2008 used
by the Lead Arrangers in connection with the syndication of the Commitments.

“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Security Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all of the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

28



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“International Plan” means any “defined benefit plan” as such term is defined in
Section 3(35) of ERISA, whether or not such plan is subject to ERISA or the
Code, which is sponsored, maintained, administered, contributed to, extended or
arranged by the Borrower or its Affiliates or under which the Borrower or its
Affiliates has any liability (contingent or otherwise) and covers any current or
former employee, officer, director or independent contractor of the Borrower or
its Affiliates who is located exclusively outside of the United States.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the assets of a business unit of another Person,
or all or a substantial part of the business or assets of another Person;
provided, that “Investment” shall not include any Capital Expenditures. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested net of any return representing a return of capital with
respect to such Investment, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

29



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or by the Borrower
(or any Subsidiary) in favor of the L/C Issuer and relating to such Letter of
Credit.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.

“KCI International Holding Company” means KCI International Holding Company, a
Delaware corporation.

“KCI MS Unlimited” means KCI MS Unlimited, a Cayman Islands corporation.

“KCII Holdings, L.L.C.” means KCII Holdings, L.L.C., a Delaware limited
liability company.

“KCIMR Pledge” means an Irish law governed pledge agreement, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
65% of the Class A Ordinary Shares of KCI Medical Resources (Ireland) are
pledged as Collateral to secure the Secured Obligations.

“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority applicable to such Person or its properties, in each
case whether or not having the force of law.

“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Multicurrency Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

30



--------------------------------------------------------------------------------

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) solely with respect to the Existing Letters of Credit, Wells Fargo Bank,
N.A.

“L/C Obligations” means, as at any date of determination, without duplication,
the aggregate amount available to be drawn on such date under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts on such date,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lead Arrangers” means each of Banc of America Securities LLC and J.P. Morgan
Securities Inc., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner under this Agreement.

“Legal Reservations” means:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court;

(b) the limitation of enforcement by laws relating to insolvency,
reorganization, penalties and other laws generally affecting the rights of
creditors;

(c) the time barring of claims under statutes of limitations; and

(d) principles which are set out in the qualifications as to matters of law in
any legal opinion delivered on the Closing Date in connection with this
Agreement.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender; provided that, after the
date hereof, only Persons who become a “Lender” pursuant to Section 10.06(b) by
executing an Assignment and Assumption shall be added as a “Lender” for purposes
of this definition.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.

 

31



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“LifeCell” means LifeCell Corporation, a Delaware corporation.

“LifeCell Audited Financial Statements” means the audited consolidated balance
sheet of LifeCell and its Subsidiaries for the fiscal year ended December 31,
2007, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of LifeCell and its
Subsidiaries, including the notes thereto.

“LifeCell Parties” means LifeCell and each of its Subsidiaries (other than any
CFC or a Subsidiary that is held directly or indirectly by a CFC) (if any).

“LifeCell Unaudited Financial Statements” means the unaudited consolidated
balance sheet of LifeCell dated March 31, 2008, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date.

“Liquidity Measure” means, on any date, the sum, on such date, of (i) the excess
of (x) the aggregate Revolving Credit Commitments over (y) the Total Revolving
Credit Outstandings, plus (ii) the total amount of cash and Cash Equivalents to
the extent (x) held by Loan Parties and (y) not subject to any Lien

 

32



--------------------------------------------------------------------------------

(other than (i) Liens in favor of the Administrative Agent for the benefit of
the Secured Parties created pursuant to the Collateral Documents and (ii) Liens
permitted pursuant to Sections 7.01(c), 7.01(d) and 7.01(e)).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents and (d) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor. For
avoidance of doubt, from and after the Merger Date, each of the LifeCell Parties
shall be a Loan Party.

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole or (b) a material adverse effect on (i) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or (ii) the ability
of the Loan Parties to perform their obligations under the Loan Documents.

“Maturity Date” means, with respect to each Facility, the fifth anniversary of
the Closing Date; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

33



--------------------------------------------------------------------------------

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” means the Merger Agreement dated as of April 7, 2008 among
the Borrower, Acquisition Sub and LifeCell.

“Merger Borrowing” has the meaning specified in Section 4.02.

“Merger Consideration” has the meaning specified in the Preliminary Statements.

“Merger Date” means the date of effectiveness of the Merger.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust or other similar document executed
and delivered by the appropriate Loan Party, in form and substance reasonably
acceptable to the Administrative Agent in order (a) to provide that such Loan
Party is the mortgagor or grantor with respect to the applicable property (the
“Mortgaged Property”), (b) to comply with and/or provide for specific laws of
the jurisdictions in which the property to be encumbered is located, and (c) to
assure that the Administrative Agent for the benefit of the Secured Parties has
a perfected Lien on such property securing payment of such Loan Party’s Secured
Obligations.

“Mortgage Instruments” means, with respect to any Mortgaged Property, all title
reports, title insurance, opinions of counsel, surveys, appraisals and
environmental reports relating thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar Equivalent of the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Multicurrency Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

34



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

“Multicurrency Revolving Credit Note” means a promissory note made by the
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans made by such Multicurrency Revolving Credit
Lender, substantially in the form of Exhibit C-2.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Domestic
Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Borrower or any of its
Domestic Subsidiaries) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents)
and the amount of any premium or penalty, if any, and interest due with respect
to such Indebtedness, (B) reasonable and customary out-of-pocket commissions,
costs, premiums, fees and other expenses incurred by the Borrower or such
Domestic Subsidiary in connection with such Disposition or Casualty Event,
including, without limitation, attorney’s fees, accountants’ fees, investment
banking fees, brokerage fees, consultant fees, purchaser due diligence costs (to
the extent borne by the Borrower or any Subsidiary), survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or

 

35



--------------------------------------------------------------------------------

mortgage recording taxes (or if such costs and expenses have not then been
incurred or invoiced, the Borrower’s good faith estimates thereof), (C) Taxes
reasonably estimated to be actually payable within two years of the date of the
relevant Disposition or Casualty Event as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or Casualty Event, the aggregate
amount of such excess shall constitute Net Cash Proceeds, (D) a reasonable
reserve for indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Disposition undertaken by the Borrower or any of its Subsidiaries in
connection with such Disposition and other reasonable reserves made by the
Borrower or any Subsidiary in good faith in respect to the sale price of such
asset or assets for post-closing adjustments or to fund any liabilities retained
by the Borrower or any of its Subsidiaries and (E) in the case of proceeds
arising out of the sublease or sublicense of any property, amounts required to
be paid in respect of the lease or license of such property; and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower,
or the incurrence or issuance of any Indebtedness by the Borrower or any of its
Domestic Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) (a) Taxes
reasonably estimated to be actually payable within two years of the date of such
sale or issuance and (b) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket costs, fees and expenses incurred by the
Borrower or such Domestic Subsidiary in connection with such sale or issuance
(or, if such costs and expenses have not been incurred or invoiced, the
Borrower’s good faith estimates thereof);

provided that (x) no proceeds realized in a single transaction or series of
related transactions and calculated pursuant to either of the foregoing clauses
(a) and (b) shall constitute Net Cash Proceeds unless such proceeds shall exceed
$3,000,000 and (y) no proceeds calculated pursuant to the foregoing clauses
(a) and (b), collectively, shall constitute Net Cash Proceeds in any calendar
year until the aggregate amount of all such proceeds in such calendar year shall
exceed $12,000,000.

“Net Income” means, with respect to any Person for any Measurement Period, the
net income (loss) of such Person for such Measurement Period, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends.

“New Headquarters” has the meaning specified in Section 7.15.

 

36



--------------------------------------------------------------------------------

“Non-Assignable Contract” means any agreement, contract or license to which the
Borrower or any Subsidiary is a party for which the assignment or granting of a
security interest therein by the Borrower or such Subsidiary is restricted or
purported to be restricted (either by its terms or by any statutory prohibition
or otherwise irrespective of whether such prohibition or restriction is
enforceable under Section 9-406 through 409 of the UCC).

“Note” means a Term A Note, a Multicurrency Revolving Credit Note or a US Dollar
Revolving Credit Note, as the context may require.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all L/C Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the L/C Issuer or any
Indemnitee arising under the Loan Documents (including pursuant to the
Guaranty).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term A Loans, Multicurrency
Revolving Credit Loans, US Dollar Revolving Credit Loans and Swing Line Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A Loans, Multicurrency Revolving Credit Loans, US Dollar
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including

 

37



--------------------------------------------------------------------------------

as a result of any reimbursements by the Borrower of Unreimbursed Amounts
(including via a Revolving Credit Borrowing or Cash Collateralization of a
Letter of Credit).

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Perfection Certificate” means the Perfection Certificate substantially in the
form attached as Exhibit E to the Guarantee and Security Agreement.

“Permitted Additional Indebtedness” means senior, mezzanine or subordinated
Indebtedness; provided that (a) such Indebtedness is not secured by a Lien on
the assets of the Borrower or any Subsidiary, (b) the terms of such Indebtedness
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment in respect of the principal thereof prior to the
date that is 91 days after the Maturity Date with respect to the Term A Facility
(or, if later, the Maturity Date with respect to the Revolving Credit Facility),
other than customary offers to purchase upon a change of control and customary
acceleration rights upon an event of default, (c) the non-economic terms,
covenants and conditions of such Indebtedness are not materially less favorable
to the obligor thereon or to the Lenders than the Obligations, (d) if such
Indebtedness is subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
(e) no Subsidiary of the Borrower (other than a Guarantor) is an obligor under
such Indebtedness (including pursuant to any Guarantee thereof).

“Permitted Additional Foreign Indebtedness” means senior, mezzanine or
subordinated Indebtedness; provided that (a) such Indebtedness is not secured by
a Lien on the assets of the Borrower or any Subsidiary, (b) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption,
sinking fund obligation or other payment in respect of the principal thereof
prior to the date that is 91 days after the Maturity Date with respect to the
Term A Facility (or, if later, the Maturity Date with respect to the Revolving
Credit Facility), other than customary offers to purchase upon a change of
control and customary acceleration rights upon an event of default, (c) the
non-economic terms, covenants and conditions of such Indebtedness are not
materially less favorable to the obligor thereon or to the Lenders than the
Obligations and (d) no Loan Party is an obligor under such Indebtedness
(including pursuant to any Guarantee thereof).

 

38



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
that of such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders and
(d) the obligors (or their successors in interest) in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding,
extending, renewing or replacement Indebtedness and (e) the non-economic terms,
covenants and conditions thereof are not materially less favorable to the
obligor thereon or to the Lenders than those of the Indebtedness being modified,
refinanced, renewed, refunded, replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding six plan years.

“Platform” has the meaning specified in Section 6.02.

“Pledged Certificated Securities” has the meaning specified in the Guarantee and
Security Agreement.

“Pledged Equity Interests” has the meaning specified in the Guarantee and
Security Agreement.

“Pledged Indebtedness” has the meaning specified in the Guarantee and Security
Agreement.

 

39



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):

(1) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;

(2) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(3) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of the Measurement Period;

(4) pro forma effect will be given to

(A) the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Subsidiaries, including any acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became a Subsidiary after the beginning of
the Measurement Period, and

(B) the discontinuation of any discontinued operations but, in the case of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to Consolidated Fixed Charges will not be obligations of the Borrower or any
Subsidiary following the Determination Date

that have occurred since the beginning of the Measurement Period and before the
Determination Date as if such events had occurred, and, in the

 

40



--------------------------------------------------------------------------------

case of any disposition, the proceeds thereof applied, on the first day of the
Measurement Period. To the extent that pro forma effect is to be given to an
acquisition or disposition of a company, division or line of business, the pro
forma calculation will be based upon the most recent four full fiscal quarters
for which the relevant financial information is available.

“Pro Forma Financial Statements” means unaudited pro forma consolidated
financial statements of the Borrower and its Subsidiaries, giving pro forma
effect to the Transaction, for (a) the fiscal year ended December 31, 2007 and
(b) the period commencing January 1, 2008 and ending March 31, 2008, which in
each case, shall meet the requirements in all material respects of Regulation
S-X under the Securities Act, and all other accounting rules and regulations of
the SEC promulgated thereunder.

“Projections” has the meaning specified in Section 4.01(a)(xi).

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

“Register” has the meaning specified in Section 10.06(c).

“Regulations T, U and X” mean Regulations T, U and X of the FRB as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

“Related Documents” means the Tender Offer Documents and the Merger Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” means, with respect to any Facility as of any date
of determination, Lenders holding more than 50% of the sum of the (a) Total
Outstandings under such Facility (with the aggregate amount of each
Multicurrency Revolving Credit Lender’s risk participation and funded

 

41



--------------------------------------------------------------------------------

participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Commitments under such Facility; provided that the unused
Commitments of, and the portion of the Total Outstandings under such Facility
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer, any Senior Vice President, the Controller or the
Treasurer of the applicable Loan Party, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, that for purposes of this definition, the
term Equity Interest shall include (i) the Convertible Senior Notes and, without
duplication (ii) any securities convertible into or exchangeable for any capital
stock of the Borrower or any of its Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) as
of the end of each month with respect to calculations made pursuant to
Section 2.05(b)(viii) and (iv) with respect to calculations of the Dollar
Equivalent made pursuant to Section 2.12, each date a payment is made in Dollars
in lieu of the applicable Alternative Currency; and (b) with respect to any
Letter

 

42



--------------------------------------------------------------------------------

of Credit issued or to be issued in an Alternative Currency, each of the
following: (i) (x) each date of issuance of a Letter of Credit denominated in an
Alternative Currency (other than an Existing Letter of Credit) and (y) the
Closing Date with respect to any Existing Letter of Credit denominated in an
Alternative Currency, in each case with respect to determinations to be made
pursuant to Section 2.03(a)(i) and with respect to calculation of the Letter of
Credit Fee pursuant to Section 2.03(i) and the fronting fee pursuant to
Section 2.03(j), (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount) with respect to determinations to be made pursuant to
Section 2.03(a)(i), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency and (iv) on the Honor
Date with respect to determinations to be made pursuant to Section 2.03(c).

“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing or
a US Dollar Revolving Credit Borrowing, as the context may require.

“Revolving Credit Commitment” means a Multicurrency Revolving Credit Commitment
or a US Dollar Revolving Credit Commitment, as the context may require.

“Revolving Credit Facility” means, collectively, the Multicurrency Revolving
Credit Facility and the US Dollar Revolving Credit Facility.

“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender or a US
Dollar Revolving Credit Lender, as the context may require.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

43



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or 7 that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Obligations” means all Obligations, together with all obligations of
the Loan Parties under (i) any Secured Hedge Agreement and (ii) any Secured Cash
Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Securities Act” means the Securities Act of 1933.

“Security Agreement Supplement” has the meaning specified in the Guarantee and
Security Agreement.

“Shares” means the issued and outstanding shares of common stock, $.001 par
value per share, of LifeCell that are not on the date hereof owned directly or
indirectly by the Borrower.

“Significant Shareholder” means any Person that:

(a) on the date hereof possesses, directly or indirectly, and such possession
has been publicly disclosed, the power to vote 5% or more of the outstanding
shares of common stock of the Borrower,

(b) is or hereafter becomes a spouse of or any other relative (by blood,
marriage or adoption) of a Person described in clause (a),

(c) is or becomes a transferee of the interests of any of the foregoing Person
or Persons by descent or by trust or similar arrangement intended as a method of
descent, or

(d) is (x) an employee benefit or stock ownership plan of the Borrower or (y) a
grantor trust established for the funding, directly or indirectly, of the
Borrower’s employee benefit plans and programs.

“Social Security Act” means the Social Security Act of 1965.

 

44



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, that an Aircraft Trust shall be deemed to be a
Subsidiary of the Borrower only if it is, or if it is required to be,
consolidated in the financial

 

45



--------------------------------------------------------------------------------

statements of the Borrower in accordance with GAAP (it being understood that, as
of the date hereof, the Aircraft Trusts are not required to be consolidated in
the financial statements of the Borrower in accordance with GAAP). Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

46



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP (other than operating
leases).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” means the offer to purchase all of the Shares by Acquisition Sub
pursuant to the Tender Offer Documents and in accordance with the Merger
Agreement.

“Tender Offer Borrowing” has the meaning set forth in Section 4.01.

“Tender Offer Consideration” means the aggregate consideration payable by
Acquisition Sub in respect of the Shares accepted for payment pursuant to the
Tender Offer.

“Tender Offer Documents” means the Offer to Purchase the Shares by Acquisition
Sub dated as of April 21, 2008 and the related Letter of Transmittal, each as
amended from time to time in compliance with Section 7.14.

 

47



--------------------------------------------------------------------------------

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term A Facility” means (a) at any time during the Availability Period in
respect of such Facility, the sum, without duplication, of (i) the aggregate
unused amount of the Term A Commitments at such time and (ii) the aggregate
principal amount of the Term A Loans of all Term A Lenders outstanding at such
time and (b) at any time thereafter, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time.

“Term A Lender” means at any time any Lender that has a Term A Commitment or
that holds a Term A Loan at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Threshold Amount” means $50,000,000.

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means, collectively, the Total
Multicurrency Revolving Credit Outstandings and the Total US Dollar Revolving
Credit Outstandings.

“Total US Dollar Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all US Dollar Revolving Credit Loans.

 

48



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the Related Documents to
which they are a party, (b) the consummation of the Tender Offer and the Merger,
(c) the refinancing of the Existing Credit Agreement and the termination of all
commitments with respect thereto and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“US Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous US Dollar Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
US Dollar Revolving Credit Lenders pursuant to Section 2.01(b).

“US Dollar Revolving Credit Commitment” means, as to each US Dollar Revolving
Credit Lender, its obligation to make US Dollar Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “US Dollar Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“US Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the US Dollar Revolving Credit Lenders’ US Dollar Revolving Credit
Commitments at such time.

“US Dollar Revolving Credit Lender” means, at any time, any Lender that has a US
Dollar Revolving Credit Commitment at such time.

 

49



--------------------------------------------------------------------------------

“US Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“US Dollar Revolving Credit Note” means a promissory note made by the Borrower
in favor of a US Dollar Revolving Credit Lender evidencing US Dollar Revolving
Credit Loans made by such US Dollar Revolving Credit Lender, substantially in
the form of Exhibit C-3.

“Wake Forest Consent” means the Consent and Agreement, dated the date hereof,
among Wake Forest University, the Borrower and the Administrative Agent.

“Wake Forest License Agreement” means that certain License Agreement, dated
October 6, 1993, between Wake Forest University and Kinetic Concepts, Inc.

“Wake Forest University” means Wake Forest University Health Sciences, a
nonprofit entity controlled by Wake Forest University, an educational
institution organized under the laws of the State of North Carolina.

“Warrant Transaction” means any warrant issued by the Borrower substantially
concurrently with a call spread option or similar option transaction of which a
Convertible Note Hedge comprised a part.

“Yen” and “¥” means the lawful currency of Japan.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement (including the Loan
Documents), instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan

 

50



--------------------------------------------------------------------------------

Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, except as
otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

51



--------------------------------------------------------------------------------

Section 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of such Letter of Credit in effect at such time; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Section 1.07. Currency Equivalents Generally; Change of Currency. For purposes
of this Agreement and the other Loan Documents (other than Articles 2, 9 and 10
hereof), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Rate in effect on the Business Day immediately preceding the
date of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Liens, Indebtedness or Investment in currencies other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien is created,
Indebtedness is incurred or Investment is made. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(not to be unreasonably withheld) to appropriately reflect a change in currency
of any country and any relevant market conventions or practices relating to such
change in currency.

Section 1.08. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving

 

52



--------------------------------------------------------------------------------

Credit Lenders; and in the case of any such request with respect to the issuance
of Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such earlier time or date as may be agreed by the Administrative Agent or,
in the case of any such request pertaining to Letters of Credit, the L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuer thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Revolving Credit Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall promptly so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Revolving Credit
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) The Term A Borrowings. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make loans to the Borrower

 

53



--------------------------------------------------------------------------------

on the Closing Date and on the Merger Date in an aggregate amount not to exceed
such Term A Lender’s Term A Commitment. Each Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentages of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
shall be denominated in Dollars and may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
Borrower in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period for the Multicurrency
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Multicurrency Revolving Credit
Commitment and (ii) each US Dollar Revolving Credit Lender severally agrees to
make loans (each such loan, a “US Dollar Revolving Credit Loan” and, together
with the Multicurrency Revolving Credit Loans, the “Revolving Credit Loans”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period for the US Dollar Revolving Credit Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s US
Dollar Revolving Credit Commitment; provided, however, that after giving effect
to any Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding
Amount of the Multicurrency Revolving Credit Loans of any Multicurrency
Revolving Credit Lender, plus such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Multicurrency Revolving Credit Lender’s Multicurrency
Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of the US
Dollar Revolving Credit Loans of any US Dollar Revolving Credit Lender shall not
exceed such US Dollar Revolving Credit Lender’s US Dollar Revolving Credit
Commitment and (iv) the Total Revolving Credit Outstandings denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, all as further provided herein.

 

54



--------------------------------------------------------------------------------

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Revolving Credit Borrowing, each conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Revolving Credit Borrowing or continuation of
Revolving Credit Loans that are Eurocurrency Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 noon (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Term A Borrowing, a Revolving Credit
Borrowing, a conversion of Term A Loans or Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which (x)

 

55



--------------------------------------------------------------------------------

shall be a Business Day and (y) in the case of a Term A Borrowing, shall be
either the Closing Date or the Merger Date), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term A Loans or Revolving Credit Loans are to be converted
(provided, that all Term A Loans borrowed on the Closing Date shall be Base Rate
Loans), (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) in the case of Revolving Credit Borrowings or Revolving Credit
Loans, the currency of the Loans to be borrowed or continued and (vii) in the
case of Revolving Credit Borrowings to be denominated in Dollars, whether the
applicable Revolving Credit Loans to be borrowed are to be Multicurrency
Revolving Credit Loans or US Dollar Revolving Credit Loans (provided, that if
the Borrower shall fail to so specify, the applicable Revolving Credit Loans
shall be allocated first, to the Multicurrency Revolving Credit Facility to the
full extent of the then unused Multicurrency Revolving Credit Commitments and
second, to the US Dollar Revolving Credit Facility to the full extent of the
then unused US Dollar Revolving Credit Commitments). If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term A Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or automatic
continuation as Eurocurrency Rate Loans with a one-month Interest Period
described in Section 2.02(a). In the case of a Term A Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., in the case of any

 

56



--------------------------------------------------------------------------------

Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Revolving Credit Loan denominated in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 and, if such Borrowing is (x) the initial Credit
Extension, Section 4.01 or (y) the Merger Borrowing, Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amounts due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Facility Lenders with respect to the
Multicurrency Revolving Credit Facility may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid or redenominated into Dollars in the amount of the Dollar Equivalent
thereof (at the option of the Borrower), on the last day of the then current
Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all Revolving Credit
Borrowings, all conversions of Term A Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term A Loans or Revolving Credit
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect, unless otherwise agreed between the Borrower and the
Administrative Agent.

 

57



--------------------------------------------------------------------------------

Section 2.03. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Multicurrency Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue standby and commercial Letters of Credit denominated
in Dollars or in one or more Alternative Currencies for the account of the
Borrower (provided, that any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend (including without limitation by
extension) Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Multicurrency Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03 and any drawings
thereunder; provided that, as of the date of any L/C Credit Extension,
immediately after giving effect to any such L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (x) the aggregate Outstanding Amount of
the Multicurrency Revolving Credit Loans of any Multicurrency Revolving Credit
Lender, plus such Multicurrency Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Multicurrency Revolving Credit Lender’s
Multicurrency Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the Total
Revolving Credit Outstandings denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Facility Lenders with respect to the
Multicurrency Revolving Credit Facility have approved such expiry date; or

 

58



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Multicurrency Revolving Credit
Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more internal
compliance policies of the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the L/C Issuer, such Letter of Credit is in an
initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into arrangements reasonably satisfactory to it with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

59



--------------------------------------------------------------------------------

(v) The L/C Issuer shall act on behalf of the Multicurrency Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall (unless otherwise
agreed with the L/C Issuer) specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall (unless otherwise
agreed with the L/C Issuer) specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone

 

60



--------------------------------------------------------------------------------

or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the L/C Issuer will
promptly provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Multicurrency Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 4 shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Multicurrency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Multicurrency Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not be required to permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Facility Lenders with respect to

 

61



--------------------------------------------------------------------------------

the Multicurrency Revolving Credit Facility have elected not to permit such
extension or (2) from the Administrative Agent or the Borrower that one or more
of the applicable conditions specified in Section 4.03 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing as of the applicable
Revaluation Date under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Multicurrency Revolving Credit Lender of the Honor Date,
the amount of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant

 

62



--------------------------------------------------------------------------------

to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Multicurrency Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Multicurrency Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

(v) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the

 

63



--------------------------------------------------------------------------------

foregoing; provided, however, that each Multicurrency Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Multicurrency Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Multicurrency
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Multicurrency Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its

 

64



--------------------------------------------------------------------------------

discretion), each Multicurrency Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

65



--------------------------------------------------------------------------------

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Facility Lenders with respect to the Multicurrency Revolving Credit
Facility, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may

 

66



--------------------------------------------------------------------------------

accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America and may be invested in readily
available Cash Equivalents reasonably acceptable to the Administrative Agent. If
at any time the Administrative Agent reasonably determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will, promptly
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

67



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Multicurrency Revolving Credit Lender in accordance with
its Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent as of the applicable Revaluation Date of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Facility Lenders with respect to the Revolving Credit Facility,
while any Event of Default exists (or automatically in the case of an Event of
Default pursuant to Section 8.01(a)), all Letter of Credit Fees shall accrue at
the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate per annum of 0.125%,
computed on the daily amount available to be drawn under such Letter of Credit.
Such fronting fee shall accrue on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the reasonable and customary issuance, presentation,
amendment and other processing fees, and other reasonable and standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
within ten (10) Business Days of demand therefor and are nonrefundable.

 

68



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period with respect to the Multicurrency
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Multicurrency Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Multicurrency Revolving Credit Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Multicurrency Revolving Credit
Loans of any Multicurrency Revolving Credit Lender at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Multicurrency Revolving Credit Commitment, and provided further
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Multicurrency Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

69



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $100,000) and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Multicurrency Revolving Credit Lender) prior to 3:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Section 4.03 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Multicurrency Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Credit Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Multicurrency Revolving Credit Facility and the conditions set forth in
Section 4.03. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Multicurrency Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the

 

70



--------------------------------------------------------------------------------

Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Multicurrency Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the

 

71



--------------------------------------------------------------------------------

occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.03. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Multicurrency
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Multicurrency Revolving Credit Lender shall pay to the Swing
Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender. The Swing Line Lender shall apply payments of principal to
the Swing Line Loans in the order in which such Loans were borrowed.

 

72



--------------------------------------------------------------------------------

Section 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term A Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 12:00 noon (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five Business Days, in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(i) the date and amount of such prepayment, (ii) the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and (iii) in the case of a prepayment of Revolving
Credit Loans denominated in Dollars, the Class of the Revolving Credit Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that if
such notice is given in connection with a refinancing of all Obligations (other
than contingent indemnification obligations), such notice may be conditional on
the effectiveness of the replacement credit agreement or other similar document
and may be revoked by the Borrower if such condition is not satisfied, subject
to the provisions of Section 3.05. Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term A Loans pursuant to this Section 2.05(a) shall be
(x) applied to the principal repayment installments of the Term A Loans in
forward or inverse order of maturity, as directed by the Borrower, or, if the
Borrower fails to make such direction, on a pro-rata basis, and (y) paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the Term A Facility.

 

73



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) Within 95 days after the end of each fiscal year of the Borrower, the
Borrower shall prepay an aggregate principal amount of Term A Loans equal to 50%
(such percentage as it may be reduced as described below, the “ECF Percentage”)
of Excess Cash Flow, if any, for the previous fiscal year (commencing with the
fiscal year ended December 31, 2008 and, in the case of the fiscal year ended
December 31, 2008, for the period from July 1, 2008 through December 31, 2008);
provided that the ECF Percentage shall be (x) 25% if the Consolidated Leverage
Ratio as of the last day of the fiscal year covered by such financial statements
was less than 1.50 to 1.0 or (y) 0% if the Consolidated Leverage Ratio as of the
last day of the fiscal year covered by such financial statements was less than
1.25 to 1.0.

(ii) If after the Closing Date (x) the Borrower or any of its Domestic
Subsidiaries Disposes of any property (including any Disposition of any property
permitted under Section 7.15 but excluding any Disposition of any property
permitted by Section 7.05(a), 7.05(b), 7.05(c), 7.05(d) (but only to the extent
the applicable proceeds are applied as required by such 7.05(d)), 7.05(f),
7.05(g) (to the extent constituting a Disposition to a Loan Party), 7.05(j),
7.05(k), 7.05(l) (to the extent permitted under clause (i) thereof), 7.05(m),
7.05(o) or 7.05(p)) or (y) any Casualty Event occurs which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay on or
prior to the date that is ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds, an aggregate principal amount of Term A
Loans equal to 100% of such Net Cash Proceeds; provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Casualty Event
described in this Section 2.05(b)(ii), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent within ten (10) Business
Days after receipt of the Net Cash Proceeds therefrom), and so long as no
Default shall have occurred and be continuing, the Borrower or

 

74



--------------------------------------------------------------------------------

such Domestic Subsidiary may use all or any portion of such Net Cash Proceeds to
(x) reinvest in assets (other than inventory and financial assets) to be used in
the business of the Borrower or any Domestic Subsidiary or (y) acquire the
Equity Interests of any Person that, upon the acquisition thereof, will be a
Domestic Subsidiary of the Borrower (to the extent such acquisition is otherwise
permitted pursuant to Section 7.03), so long as within 180 days (or, with
respect to any Net Cash Proceeds realized from a Disposition of IP Rights
permitted pursuant to clause (ii) of Section 7.05(l), within 360 days) after the
receipt of such Net Cash Proceeds such purchase shall have been consummated or a
definitive agreement in respect of such purchase shall have been entered into
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not so applied within such
180 day (or 360 day, as applicable) period or, in the case of a definitive
agreement entered into within such 180 day (or 360 day, as applicable) period,
any Net Cash Proceeds not so reinvested within the later of (x) 90 days after
the date of such definitive agreement and (y) 180 days (or 360 days, as
applicable) after the receipt of such Net Cash Proceeds shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii)
and no prepayment shall be required with respect to any such Net Cash Proceeds
so reinvested.

(iii) Upon the sale or issuance by the Borrower or any of its Domestic
Subsidiaries of any of its Equity Interests (other than (x) Excluded Issuances,
(y) sales or issuances of Equity Interests to the Borrower or another Domestic
Subsidiary or (z) sales or issuances by the Borrower of its Equity Interests
(other than Disqualified Equity Interests) to the extent the net proceeds
thereof are used by the later of (x) the date that is 5 Business Days after the
closing of such sale or issuance or (y) the date of the closing of the announced
transaction (to the extent such transaction has been announced) associated with
such sale or issuance (which transaction shall be of the type described in the
following clause (2)) to make (1) cash payments described in
Section 7.06(b)(vii)) or (2) Investments permitted pursuant to Section 7.03(k),
the Borrower shall prepay an aggregate principal amount of Term A Loans equal to
50% of all Net Cash Proceeds received therefrom immediately upon receipt thereof
by the Borrower or such Domestic Subsidiary.

(iv) Upon the incurrence or issuance by the Borrower or any of its Domestic
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Term A Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Domestic Subsidiary.

 

75



--------------------------------------------------------------------------------

(v) Each prepayment of Term A Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be (x) applied to the principal repayment installments of
the Term A Facility on a pro-rata basis or, if directed by the Borrower, first
to the next four principal repayment installments thereof in forward order of
maturity, and second, on a pro-rata basis to the remaining principal repayment
installments thereof and (y) paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Term A Facility.

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Event of Default shall have occurred
and be continuing, if, on any date on which a prepayment would otherwise be
required to be made pursuant to clause (ii), (iii) or (iv) of this
Section 2.05(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Term A Loans on such date is less than or equal
to $5,000,000, the Borrower may defer such prepayment until the first date on
which the aggregate amount of Net Cash Proceeds or other amounts otherwise
required under clause (ii), (iii) or (iv) of this Section 2.05(b) to be applied
to prepay Term A Loans exceeds $5,000,000. During such deferral period the
Borrower may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article 4, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.05(b). Upon the occurrence and during the continuance
of an Event of Default during any such deferral period, the Borrower shall
immediately prepay the Term A Loans in the amount of all Net Cash Proceeds
received by the Borrower and other amounts, as applicable, that are required to
be applied to prepay Loans under this Section 2.05(b) (without giving effect to
the first and second sentences of this clause (vi)) but which have not
previously been so applied.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term A Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b), at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and the Borrower making such prepayment and shall provide, a
reasonably detailed calculation of the amount of the applicable Net Cash
Proceeds or Excess Cash Flow, as the case may be. The Administrative Agent will
promptly notify each Term A Lender of the contents of the Borrower’s prepayment
notice and of such Term A Lender’s Applicable Percentage of the prepayment.

 

76



--------------------------------------------------------------------------------

(viii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(viii) unless after the prepayment in full of the Revolving
Credit Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect. If the Administrative
Agent notifies the Company at any time that the Total Multicurrency Revolving
Credit Outstandings denominated in Alternative Currencies as of the applicable
Revaluation Date exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Multicurrency Revolving Credit Loans in an
aggregate amount sufficient to reduce such Total Multicurrency Revolving Credit
Outstandings denominated in Alternative Currencies as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(ix) Prepayments of the Multicurrency Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Multicurrency Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable. Prepayments of the US Dollar Revolving Credit
Facility made pursuant to this Section 2.05(b) shall be applied ratably to the
outstanding US Dollar Revolving Credit Loans.

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments of either Class, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Commitments of either Class, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 noon five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce

 

77



--------------------------------------------------------------------------------

(A) the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, (B) the Multicurrency Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Multicurrency Revolving Credit Outstandings would exceed
the Multicurrency Revolving Credit Facility, (C) the US Dollar Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total US Dollar Revolving Credit Outstandings would exceed the US
Dollar Revolving Credit Facility, (D) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (E) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit; provided that any notice so given to the Administrative
Agent in connection with a refinancing of all Obligations (other than contingent
indemnification obligations) may be conditional on the effectiveness of the
replacement credit agreement or other similar document and may be revoked by the
Borrower if such condition is not satisfied, subject to the provisions of
Section 3.05. In addition, during the Availability Period in respect of the Term
A Facility, the Borrower may, upon notice to the Administrative Agent as set
forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Term A Commitments.

(b) Mandatory. The Term A Commitments shall be automatically and permanently
reduced to zero on the Merger Date after the consummation of the Merger and the
Borrowings of the Term A Loans (if any) in connection therewith. The Revolving
Credit Commitments shall terminate on the Maturity Date for the Revolving Credit
Facility.

(c) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Revolving Credit Commitments under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments of either Class, the Revolving Credit Commitment of
each Revolving Credit Lender of the applicable Class shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Commitments of either Class shall be paid on
the effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term A
Commitments under this Section 2.06. Upon any reduction of the

 

78



--------------------------------------------------------------------------------

unused portion of the aggregate Term A Commitments, the Term A Commitment of
each Term A Lender shall be reduced by such Lender’s ratable portion of such
reduction amount. All fees in respect of the Term A Facility accrued until the
effective date of any termination of the Term A Facility shall be paid on the
effective date of such termination.

Section 2.07. Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term A Lenders (i) on the last Business Day of each month
set forth below, an aggregate principal amount equal to the percentage set forth
below opposite such month of the aggregate gross principal amount of all Term A
Loans borrowed hereunder (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term A Facility, the
aggregate gross principal amount of all Term A Loans outstanding on such date.

 

          Month      Percentage

September 2008

   2.50%

December 2008

   2.50%

March 2009

   2.50%

June 2009

   2.50%

September 2009

   2.50%

December 2009

   2.50%

March 2010

   2.50%

June 2010

   2.50%

September 2010

   5.00%

December 2010

   5.00%

March 2011

   5.00%

June 2011

   5.00%

September 2011

   6.25%

December 2011

   6.25%

March 2012

   6.25%

June 2012

   6.25%

September 2012

   8.75%

December 2012

   8.75%

March, 2013

   8.75%

Maturity Date

   All remaining

amounts

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

 

79



--------------------------------------------------------------------------------

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any Event of Default pursuant to Section 8.01(a)(i) exists, or if any
other Event of Default exists and the Required Lenders have so requested, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

80



--------------------------------------------------------------------------------

Section 2.09. Fees. In addition to certain fees described in Sections 2.03(i))
and 2.03(j):

(a) Revolving Credit Facility Commitment Fee. The Borrower shall pay to the
Administrative Agent (x) for the account of each Multicurrency Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage, a
commitment fee in Dollars equal to the Applicable Fee Rate times the actual
daily amount by which the Multicurrency Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Multicurrency Revolving Credit Loans (it
being understood that Swing Line Loans are not included in the calculation of
the Outstanding Amount of Multicurrency Revolving Credit Loans) and (ii) the
Outstanding Amount of L/C Obligations and (y) for the account of each US Dollar
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Fee Rate times
the actual daily amount by which the US Dollar Revolving Credit Facility exceeds
the Outstanding Amount of US Dollar Revolving Credit Loans (it being understood
that Swing Line Loans are not included in the calculation of the Outstanding
Amount of US Dollar Revolving Credit Loans).

(b) Delayed Draw Term A Facility Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Term A Lender in accordance with
its Applicable Percentage of the Term A Facility, a commitment fee in Dollars
equal to 50% of the Applicable Rate in respect of the Term A Facility times the
actual daily amount by which the aggregate Term A Commitments exceed the
Outstanding Amount of Term A Loans.

(c) The commitment fees pursuant to clauses (a) and (b) of this Section 2.09
shall accrue at all times during the relevant Availability Period, including at
any time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the relevant Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate or the Applicable
Rate during any quarter (as applicable), the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate or the Applicable Rate (as
applicable) separately for each period during such quarter that such Applicable
Fee Rate or Applicable Rate (as applicable) was in effect.

(d) Other Fees. (i) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent, for their own respective accounts, fees in Dollars in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

81



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Lenders such fees in Dollars as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower determines that
(i) the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, within five (5) Business Days of demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article 8. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

82



--------------------------------------------------------------------------------

Section 2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent upon reasonable notice, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note payable to such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff
(subject to withholding and deductions in respect of Taxes pursuant to
Section 3.01). Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an

 

83



--------------------------------------------------------------------------------

Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in such Alternative Currency and in same day funds not later than
the Applicable Time specified by the Administrative Agent (of which the Borrower
shall have received at least three (3) Business Days’ advance notice) on the
dates specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent as of the
applicable Revaluation Date of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the

 

84



--------------------------------------------------------------------------------

interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments

 

85



--------------------------------------------------------------------------------

pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be

 

86



--------------------------------------------------------------------------------

equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be

 

87



--------------------------------------------------------------------------------

required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above (but without duplication thereof), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above (but without duplication thereof), the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable

 

88



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above (but without
duplication thereof), each Lender and the L/C Issuer shall, and does hereby,
indemnify the Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to subsection (e). Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

89



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

 

90



--------------------------------------------------------------------------------

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes in connection with the Loan Documents, with respect to such
jurisdiction.

 

91



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

Section 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or take deposits of, Dollars
or any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the relevant Interest Periods
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to

 

92



--------------------------------------------------------------------------------

such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03. Inability To Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans. (a)
Increased Costs Generally. If any Lender shall reasonably determine that any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, such Lender
(except (A) any reserve requirement contemplated by Section 3.04(e)) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii) subject such Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);

 

93



--------------------------------------------------------------------------------

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to such Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on such Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

94



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender. If a Lender fails to give
notice 10 Business Days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

95



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any payment by the Borrower of the principal of or interest on any Revolving
Credit Loan or of any drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency in a different currency from the
currency in which the applicable Revolving Credit Loan or Letter of Credit is
denominated (except to the extent the L/C Issuer has required payment of any
drawing under a Letter of Credit in Dollars pursuant to Section 2.03(c)(i)(A));
or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss or expense (including foreign exchange losses but excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded. A certification from any affected
Lender, delivered to the Borrower (with a copy to the Administrative Agent)
setting forth the calculation of such amounts will be conclusive in the absence
of manifest error.

Section 3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice

 

96



--------------------------------------------------------------------------------

pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use commercially reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
the L/C Issuer, as the case may be. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives any notice pursuant to Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

Section 3.07. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Closing and Tender Offer Borrowing. The closing of
the Facilities and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension (the “Tender Offer Borrowing”) hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies by pdf or telecopy (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

97



--------------------------------------------------------------------------------

(iii) executed counterparts of the Guarantee and Security Agreement, duly
executed by each Loan Party, together with:

(A) a Perfection Certificate with respect to the Borrower and the Guarantors,
dated the Closing Date and duly executed by a Responsible Officer of the
Borrower, and results of searches or other reasonably satisfactory evidence (in
each case dated as of a date reasonably satisfactory to the Administrative
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Liens permitted by Section 7.01 and Liens for which termination statements
and releases are being tendered on the Closing Date,

(B) all Pledged Certificated Securities referred to therein required pursuant to
the terms thereof to be delivered on the Closing Date, accompanied by undated
stock powers or instruments of transfer executed or indorsed in blank,

(C) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Guarantee and Security Agreement, covering the Collateral described in
the Guarantee and Security Agreement,

(D) to the extent required by the Guarantee and Security Agreement, Intellectual
Property Security Agreements, duly executed by each applicable Loan Party,
together with evidence that all action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under such Intellectual Property Security Agreements have been taken, and

(E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Guarantee and Security Agreement that the Administrative
Agent may reasonably deem necessary or desirable in order to perfect the Liens
created thereby (including receipt of duly executed payoff letters, UCC-3
termination statements, trademark, patent and copyright lien releases and
consent agreements);

(iv) executed counterparts of the Wake Forest Consent;

(v) such certifications of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers

 

98



--------------------------------------------------------------------------------

of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is (A) duly organized or
formed, validly existing and in good standing and qualified to engage in
business, in each case in its jurisdiction of organization or formation and
(B) qualified to engage in business in each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except, in the case of this clause (B), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(vii) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G-1;

(viii) a favorable opinion of Cox Smith Matthews Incorporated, Texas counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit G-2;

(ix) executed counterparts of the KCIMR Pledge;

(x) (A) the LifeCell Unaudited Financial Statements, prepared in accordance with
GAAP (subject to the absence of footnotes and to normal year-end adjustments)
and (B) the Pro Forma Financial Statements;

(xi) projections, prepared by management of the Companies in good faith on the
basis of the assumptions stated therein, of consolidated balance sheets and
statements of income or operations and cash flows of the Companies on a
quarterly basis for each of the four fiscal quarters of 2008 and on an annual
basis for each fiscal year for the term of the Agreement, each in form
consistent with the projections previously provided to the Lead Arrangers (the
“Projections”);

(xii) receipt of all governmental, shareholder and material third party consents
(including the Wake Forest Consent) and approvals required in connection with
the consummation of the Tender Offer and the Loan Documents;

 

99



--------------------------------------------------------------------------------

(xiii) a certificate signed by the chief financial officer of the Borrower
(A) certifying that the Borrower and its Subsidiaries (including, for the
avoidance of doubt, LifeCell and its Subsidiaries), immediately after giving
effect to the Tender Offer and the other transactions to occur on the Closing
Date on a consolidated basis, are Solvent, (B) setting forth calculations
reasonably satisfactory to the Administrative Agent demonstrating compliance
with the conditions specified in Sections 4.01(d) and 4.01(e) and (C) certifying
that the Pro Forma Financial Statements and the Projections were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed by management of the Companies to be reasonable at the time
prepared;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, all as and to the extent
required by Section 6.07;

(xv) certified copies of each of the Related Documents, duly executed by the
parties thereto;

(xvi) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released; and

(b) No Company Material Adverse Change shall have occurred.

(c) (1) All applicable waiting periods with respect to the Transaction
(including, without limitation, the requisite waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the regulations
promulgated thereunder) shall have been terminated or shall have expired without
any action being taken by any Governmental Authority that would be reasonably
expected to (x) restrain or prevent the consummation of the Transaction or
(y) impose any material limitations on the Companies’ ownership or operation of
all or a material portion of their business or assets, and (2) no law or
regulation shall be applicable which would reasonably expected to have any such
effect on the Companies or the Transaction.

(d) The Consolidated Leverage Ratio as of the Closing Date, calculated on a pro
forma basis giving effect to the Transaction as if it had occurred (x) for the
purposes of calculating Consolidated Indebtedness, on the Closing Date and
(y) for the purposes of calculating Consolidated EBITDA, on April 1, 2007, shall
not be greater than 3.25 to 1.0.

 

100



--------------------------------------------------------------------------------

(e) After giving effect to the Tender Offer, the refinancing of the Existing
Credit Facility and the other Transactions to occur on the Closing Date,
including all Credit Extensions made in connection therewith, the amount by
which the aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and Swing Line Loans and (ii) the
Outstanding Amount of L/C Obligations shall not be less than $150,000,000.

(f) The Merger Agreement shall not have been terminated, altered, amended or
otherwise changed or supplemented from the agreement dated as of April 7, 2008
and delivered to the Lead Arrangers without the prior written consent of the
Lead Arrangers, except to the extent that any such alteration, amendment, change
or supplement could not reasonably be expected to have a material adverse effect
on the interests of the Lenders or on the ability of the Lead Arrangers to
syndicate the Facilities.

(g) The final terms and conditions of each aspect of the Transaction, including
all tax aspects thereof, shall be substantially as described in the Merger
Agreement and in the other written information provided to the Lead Arrangers
prior to April 7, 2008, and to the extent not described therein, shall be
otherwise reasonably satisfactory to the Lead Arrangers.

(h) The Offer Documents shall not have been altered, amended or otherwise
changed or supplemented, in each case in any respect that could reasonably be
expected to have a material adverse effect on the interests of the Lenders or on
the ability of the Lead Arrangers to syndicate the Facilities, without the prior
written consent of the Lead Arrangers.

(i) All material aspects of the Tender Offer shall have been consummated in
accordance with the description thereof in the Tender Offer Documents, and
Acquisition Sub shall have accepted for payment pursuant to the Tender Offer,
Shares representing a majority of the Shares outstanding on a fully diluted
basis.

(j) The representations and warranties of LifeCell in Section 3.6 and 3.27 of
the Merger Agreement (without giving effect to any amendment or other
modification of the Merger Agreement since April 7, 2008) shall be true and
correct on and as of April 7, 2008 and the Closing Date.

(k) (i) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers required to be paid hereunder and invoiced on or prior to the Closing
Date shall have been paid, and (ii) all accrued fees of the Lenders required to
be paid hereunder and invoiced on or prior to the Closing Date shall have been
paid.

 

101



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02. Conditions to Merger Borrowing. The obligation of each Lender to
make a Credit Extension to the Borrower on the Merger Date to finance the Merger
Consideration (the “Merger Borrowing”) is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies by pdf or telecopy (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Merger Date (or, in the case of certificates
of governmental officials, a recent date before the Merger Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of a Security Agreement Supplement, duly executed by
each LifeCell Party, together with:

(A) a Perfection Certificate with respect to the LifeCell Parties, dated the
Merger Date and duly executed by a Responsible Officer of LifeCell, and results
of searches or other evidence reasonably satisfactory to the Administrative
Agent (in each case dated as of a date reasonably satisfactory to the
Administrative Agent) indicating the absence of Liens on the assets of the
LifeCell Parties, except for Liens permitted by Section 7.01 and Liens for which
termination statements and releases are being tendered on the Merger Date,

(B) all Pledged Certificated Securities referred to therein required pursuant to
the terms thereof to be delivered on the Merger Date, accompanied by undated
stock powers or instruments of transfer executed or indorsed in blank,

(C) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens on the
assets of the LifeCell Parties created under the Guarantee and Security
Agreement (as supplemented by the Security Agreement Supplement referred to in
this Section 4.02(a)(i)), covering the Collateral described in the Guarantee and
Security Agreement,

 

102



--------------------------------------------------------------------------------

(D) to the extent required by the Guarantee and Security Agreement, Intellectual
Property Security Agreements, duly executed by the applicable LifeCell Parties,
together with evidence that all action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under such Intellectual Property Security Agreements have been taken, and

(E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Guarantee and Security Agreement (as supplemented by the
Security Agreement Supplement referred to in this Section 4.02(a)(i)) that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters, UCC-3 termination statements, trademark, patent and copyright lien
releases and consent agreements);

(ii) such certifications of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each LifeCell Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such LifeCell Party is a party or is to be a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each LifeCell Party is (A) duly organized or
formed, validly existing and in good standing and qualified to engage in
business, in each case in its jurisdiction of organization or formation and
(B) qualified to engage in business in each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except, in the case of this clause (B), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(iv) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the LifeCell Parties, addressed to the Administrative Agent and each
Lender, covering matters substantially similar to those set forth in Exhibit
G-1;

 

103



--------------------------------------------------------------------------------

(v) a favorable opinion of Cox Smith Matthews Incorporated, special counsel to
LifeCell, addressed to the Administrative Agent and each Lender, covering
matters substantially similar to those set forth in Exhibit G-2;

(b) The Merger shall have been consummated (or shall be consummated
substantially simultaneously with the Merger Borrowing) pursuant to and in
accordance with the terms of the Merger Agreement, without any waiver or
amendment not consented to by the Lead Arrangers (except to the extent any such
waiver or amendment would not reasonably be expected to have a material adverse
effect on the interests of the Lenders), and in compliance with all applicable
requirements of the Delaware General Corporation Law.

(c) (i) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers required to be paid hereunder and invoiced on or prior to the Merger
Date shall have been paid, and (ii) all accrued fees of the Lenders required to
be paid hereunder and invoiced on or before the Merger Date shall have been
paid.

Section 4.03. Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document ((i) in the case of the Tender
Offer Borrowing on the Closing Date, excluding the representation and warranty
contained in Section 5.05(c) and (ii) in the case of the Merger Borrowing on the
Merger Date, excluding all of the representations and warranties contained in
Article 5 other than those contained in Sections 5.01(a) and (b), 5.02, 5.04,
5.14 and 5.15) shall be true and correct on and as of the date of such Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date; provided, further, that any representation and warranty (other
than those contained in Sections 5.01(a) and 5.01(b)(ii) (in each case with
respect to the Borrower only), 5.02, 5.04, 5.14 and 5.15) that is not qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all material respects on such respective dates.

(b) (i) In the case of all proposed Credit Extensions other than the Merger
Borrowing on the Merger Date, no Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of
proceeds therefrom, and (ii) in the case of the Merger Borrowing on the Merger
Date, no Event of Default pursuant to Section 8.01(a) or (f) shall exist, or
would result from such proposed Credit Extension or from the application of
proceeds therefrom;

 

104



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the applicable conditions specified in Sections 4.03(a) and
4.03(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01. Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing, in each case where such concept exists, under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate, limited liability, partnership or similar power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Person or any of the its Subsidiaries (other than as permitted by
Section 7.01) under (x) any material Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or

 

105



--------------------------------------------------------------------------------

(y) any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or (c)
violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or (subject to
the Legal Reservations) enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens purported to be
created under the Collateral Documents (including the first priority nature
thereof (other than Liens permitted under Section 7.01)) to the extent
perfection is required thereunder or (d) the exercise (subject to the Legal
Reservations) by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings, notices, consents and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect (or, with
respect to consummation of the Transaction, will be duly obtained, taken, given
or made and will be in full force and effect, in each case within the time
period required to be so obtained, taken, given or made), (iii) those set forth
on Schedule 5.03 hereto, (iv) the filing of assignments in the applicable
intellectual property registries as may be necessary (after giving effect to
Sections 9-406, 9-407 and 9-408 of the UCC, to the extent applicable) to the
exercise of certain remedies in respect of intellectual property and the
exercise of remedies in respect of Non-Assignable Contracts, (v) as may be
required, in connection with the disposition of any “investment property” (as
defined in the UCC) or the Equity Interests of any Subsidiary, by laws generally
affecting the offering and sale of securities, the laws of the jurisdiction of
organization of any Foreign Subsidiary, or the terms of the Organization
Documents of any Foreign Subsidiary or any Subsidiary which is a limited
liability company or a limited partnership and (vi) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect. All applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 in connection with the Transaction have
expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

 

106



--------------------------------------------------------------------------------

Section 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing (regardless of whether enforcement is
sought in a proceeding at law or in equity).

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The Borrower
Audited Financial Statements and, to the best of the Borrower’s knowledge, the
LifeCell Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries (or of LifeCell, as
applicable) as of the respective dates thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) The Borrower Unaudited Financial Statements and, to the best of the
Borrower’s knowledge, the LifeCell Unaudited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries (or of LifeCell, as applicable) as of the respective dates
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since December 31, 2007, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The Pro Forma Financial Statements, certified by the chief financial officer
or treasurer of the Borrower, copies of which have been furnished to the Lead
Arrangers, (i) have been prepared in good faith on the basis of assumptions
believed by the management of the Borrower to be reasonable as of the date so
furnished, and (ii) so far as the management of the Borrower was then aware,
fairly present in all material respects the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Companies for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP.

 

107



--------------------------------------------------------------------------------

(e) The projections delivered pursuant to Section 4.01(a)(xi) and
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the management of the
Borrower to be reasonable in light of the conditions existing at the time of
preparation of such projections (it being understood that projections are
subject to uncertainties and contingencies and that actual results during the
period or periods covered by such projections may differ materially from such
projections).

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties that (a) except as specifically disclosed in Schedule 5.06, purports
to affect the legality, validity or enforceability of the Wake Forest License
Agreement or, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or (b) purports to affect the legality, validity
or enforceability of this Agreement, any other Loan Document or the consummation
of the Transaction.

Section 5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to, or a party to, the Wake Forest License
Agreement or any other material Contractual Obligation that could, in either
case either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.

Section 5.08. Ownership of Property. Each Loan Party and each of its
Subsidiaries has good and marketable title in fee simple to, or valid leasehold
interests in, all material real property necessary in the ordinary conduct of
its business, except for immaterial defects in title. On the Closing Date, no
Loan Party owns any fee interest in any real property that has a fair market
value in excess of $10,000,000.

Section 5.09. Environmental Compliance. The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing applicable Environmental Laws and material claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.10. Insurance. The material properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance

 

108



--------------------------------------------------------------------------------

companies, in such amounts, with such deductibles and covering such risks as is
required pursuant to Section 6.07; provided, that the Borrower and its
Subsidiaries may self-insure in accordance with good business practice.

Section 5.11. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in the Borrower’s consolidated financial statements
in accordance with GAAP. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.

Section 5.12. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code is so qualified and has been so qualified during the period since its
adoption. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened in
writing claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) no Plan has any unfunded benefit liabilities
within the meaning of Section 4001(a)(18) of ERISA; (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

109



--------------------------------------------------------------------------------

(d) Each International Plan has been maintained in compliance with its terms and
with the requirements prescribed by applicable law (including any special
provisions relating to qualified plans where such International Plan was
intended to so qualify) and has been maintained in good standing with the
applicable regulatory authorities, except where noncompliance would not result
in a Material Adverse Effect. No unfunded liabilities, determined on the basis
of actuarial assumptions which are reasonable in the aggregate, exist under all
of the International Plans in the aggregate that could reasonably be expected to
result in a Material Adverse Effect.

(e) No Plan or International Plan is a Multiemployer Plan and no Plan or
International Plan is a multiple employer welfare arrangement as defined in
Section 3(40) of ERISA which is subject to ERISA.

Section 5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, (i) the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 and (ii) all of the outstanding Equity
Interests in such Subsidiaries (x) to the extent constituting Collateral, have
been validly issued, are fully paid and, to the extent applicable,
non-assessable and (y) are owned by the Borrower and its Subsidiaries in the
amounts specified in Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents and such other Liens as are
permitted under Section 7.01. As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (a) of Schedule 5.13. All of the outstanding Equity Interests
in the Borrower have been validly issued, are fully paid and non-assessable. Set
forth on Part (b) of Schedule 5.13 is a complete and accurate list of all Loan
Parties and all Subsidiaries the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Guarantee and Security Agreement.

Section 5.14. Margin Regulations. The proceeds of Loans have been and will be
used in compliance with all applicable provisions of Regulations T, U and X.

Section 5.15. Investment Company Act. None of the Borrower or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 5.16. Disclosure. As of the Closing Date, the Borrower has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in

 

110



--------------------------------------------------------------------------------

connection with the transactions contemplated hereby (other than financial
projections and information of a general economic nature) and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished), taken as a
whole, contains any material misstatement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. All financial
projections concerning the Borrower and its Subsidiaries (including, for the
avoidance of doubt, the LifeCell Parties) and all written information of a
general economic nature furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), was prepared in good faith based upon
assumptions believed to be reasonable at the time-prepared, it being understood
that such projections are subject to significant uncertainties and
contingencies, and that actual results may differ materially from such
projections.

Section 5.17. Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees of Governmental Authorities
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.18. Intellectual Property; Licenses, Etc. Except as disclosed in
Schedule 5.18: (a) the Borrower and each of its Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as conducted or as proposed to be
conducted; (b) to the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any IP Rights of any other Person, except to the
extent that any such infringement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.19. Solvency. On the Closing Date after giving effect to the Tender
Offer and the other transactions to occur on the Closing Date (including

 

111



--------------------------------------------------------------------------------

the borrowings hereunder on the Closing Date), the Borrower and its Subsidiaries
(including, for the avoidance of doubt, LifeCell and its Subsidiaries), on a
consolidated basis, are Solvent.

Section 5.20. Labor Matters. (a) There are no collective bargaining agreements
or Multiemployer Plans covering the employees of the Borrower or any of its
Domestic Subsidiaries as of the Closing Date and neither the Borrower nor any
Domestic Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the six years prior to the Closing Date.

(b) As of the Closing Date, there are no strikes, lockouts or slowdowns against
the Borrower or its Subsidiaries pending or, to the knowledge of the Borrower or
its Subsidiaries, threatened. The consummation of the transactions under this
Agreement will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
by which the Borrower or its Subsidiaries is bound that could reasonably be
expected to result in a Material Adverse Effect.

Section 5.21. Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings, notices, consents and registrations contemplated hereby and
by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens to the extent that perfection is required under such
Collateral Documents. The Liens of the Administrative Agent in the Collateral
shall have the priority as required by the applicable Collateral Documents.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent, for
further distribution to the Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated

 

112



--------------------------------------------------------------------------------

statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report of
Ernst & Young LLP or another independent certified public accountant of
nationally recognized standing, which report shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the related consolidated statements of earnings and cash flows
of the Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, duly certified by
a Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, financial projections of the Borrower and its
Subsidiaries on a consolidated basis, consisting of projected balance sheets,
income statements and cash flow statements for the subsequent fiscal year,
quarter by quarter, in each case in form substantially similar to the form of
the Projections.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent, for further distribution to each Lender:

(a) as soon as available and in any event not later than 5 Business Days after
the delivery of the financial statements referred to in Sections 6.01(a) and
6.01(b), (i) a duly completed Compliance Certificate, substantially in the form
of Exhibit D hereto, signed by a Responsible Officer of the Borrower
(A) certifying as to whether a Default or Event of Default has occurred and is
continuing on the date thereof and, if a Default or Event of Default has
occurred and is continuing,

 

113



--------------------------------------------------------------------------------

specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 7.10,
(C) stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to in Sections
(i) and (ii) above and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate,
(D) setting forth the estimated fair market value of each piece of real property
owned in fee by any Loan Party with a fair market value in excess of $10,000,000
and (E) setting forth a list of any IP Rights of the Borrower or any of its
Subsidiaries for which any or all of the associated research and development has
been funded in whole or in part by a Foreign Subsidiary since November 1, 2007;

(b) promptly after sending or filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower generally in their capacity as stockholders, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower files with the SEC under Section 13 or 15(d) of
the Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any notice of any default
that has occurred with respect to any Indebtedness having a value in excess of
the Threshold Amount furnished to any holder of such Indebtedness pursuant to
the terms of any indenture, loan or credit or similar agreement not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Domestic Subsidiary thereof, copies of each notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and

(e) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at

 

114



--------------------------------------------------------------------------------

the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and, upon request of the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that is intended by
the Administrative Agent and the Borrower to be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform

 

115



--------------------------------------------------------------------------------

designated “Public Side Information;” and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Section 6.03. Notices. Promptly after a Responsible Officer of the Borrower, any
Domestic Subsidiary or KCI Europe Holding B.V. (or any of its successors)
obtains knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Event of Default that is continuing;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of (i) any material amendment to the Wake Forest License Agreement, (ii) any
notice from Wake Forest University of any default with respect to the Wake
Forest License Agreement, (iii) any termination notice from Wake Forest
University with respect to the Wake Forest License Agreement or (iv) any
litigation that has been commenced or that has been threatened in writing with
respect to the Wake Forest License Agreement or any of the patents or other
intellectual property related thereto (other than, in the case of this clause
(iv), to the extent previously disclosed to the Administrative Agent prior to
the Closing Date);

(d) of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its ERISA Affiliates in an aggregate amount
exceeding $25,000,000 in any year or the Threshold Amount for all periods,
together with (i) a copy of the notice, if any, of such ERISA Event given to the
PBGC, (ii) a copy of any notice that the Borrower or its ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans or to appoint a trustee to administer any Plan or Plans, or
(iii) a statement of a Responsible Officer of the Borrower or its ERISA
Affiliate setting forth details as to any failure to make a required installment
or other payment with respect to a Plan, together with a copy of any notice of
such failure given to the PBGC;

(e) of (i) a decrease of 20% or more in the number of active participants in an
International Plan from the number of active participants in such plan on the
last day of the immediately preceding year; (ii) the failure of an International
Plan to comply with funding requirements under applicable law; (iii) the failure
of an International Plan to pay benefits when due; or (iv) non-compliance with
local law applicable to an International Plan, which in the case of the
foregoing clauses (i) through (iv), either alone or in the aggregate, could
reasonably be expected to result in liability of the Borrower or its ERISA
Affiliates in an aggregate amount exceeding $25,000,000 in any year or the
Threshold Amount for all periods;

 

116



--------------------------------------------------------------------------------

(f) of any determination by the Borrower referred to in Section 2.10(b); and

(g) of any announcement by Moody’s or S&P of any change in the rating of, or
change in the rating outlook with respect to, any of the Facilities.

Each notice pursuant to Section 6.03(a) or 6.03(b) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action, if any, the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe the applicable Event of Default in reasonable
detail.

Section 6.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all of its material obligations and material liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in the Borrower’s consolidated
financial statements in accordance with GAAP; (b) all lawful claims which, if
unpaid, would by law become a Lien upon a material portion of its property
(other than a Lien permitted under Section 7.01); and (c) all Indebtedness, as
and when due and payable, subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, except, in the case of
this clause (c), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc. (a) Preserve and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all material
rights, privileges, permits, licenses and franchises reasonably necessary in the
normal conduct of its business except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve and
maintain all of its IP Rights, the nonpreservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 6.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment reasonably necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all reasonably necessary repairs thereto and renewals and
replacements thereof.

 

117



--------------------------------------------------------------------------------

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its material properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and owning similar properties,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided, that the Borrower and its
Subsidiaries may self-insure in accordance with good business practice and
consistent with past practice. The Borrower shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Loan Parties’ material tangible, real and personal property and
assets naming the Administrative Agent loss payee, and (y) to all general
liability and other liability policies naming the Administrative Agent an
additional insured.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

Section 6.09. Books and Records. (a) Maintain proper books of record and account
in which complete and correct entries are made of all transactions relating to
its business and activities sufficient to allow for the preparation of financial
statements in accordance with GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in effect from time to time in their
respective jurisdictions of organization) and (b) maintain such books of record
and account in material conformity with the applicable provisions of and
regulations under Medicare and Medicaid to the extent such provisions affect the
obligations of any Governmental Authority’s reimbursement obligations to the
Borrower or any of its Subsidiaries.

Section 6.10. Inspection Rights. Permit authorized representatives and
independent contractors of the Administrative Agent and one or more authorized
representatives of the Lenders (such authorized representative(s) to be
appointed by the Lenders in consultation with the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, senior officers,
and independent public accountants (provided that the Borrower may be present
and participate in any such discussion with such public accountants), all at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower, provided that unless an Event of Default is continuing,
no such authorized representatives or independent contractors shall so visit,
inspect and examine more than once in any calendar year.

 

118



--------------------------------------------------------------------------------

Section 6.11. Use of Proceeds. Use the proceeds of the Facilities on the Closing
Date solely to pay the Tender Offer Consideration and to refinance Indebtedness
under the Existing Credit Facility, use the proceeds of the Facilities on the
Merger Date solely to pay the Merger Consideration, and use the other proceeds
of the Facilities on and after the Closing Date to provide ongoing working
capital and for other general corporate purposes not in contravention of any Law
or of any Loan Document; and in each case use the proceeds of the Loans in
compliance with all applicable provisions of Regulations T, U and X.

Section 6.12. Covenant to Guarantee Obligations and Give Security. (a) Upon
(1) the formation or acquisition of any new direct or indirect Subsidiary other
than an Immaterial Subsidiary by any Loan Party or (2) the designation by the
Borrower of any Immaterial Subsidiary as being a Subsidiary that is no longer an
Immaterial Subsidiary (in each case other than (i) prior to the Merger Date, any
LifeCell Party, (ii) any CFC and (iii) any Subsidiary that is not a CFC that
(x) is held directly or indirectly by a CFC or (y) holds directly or indirectly
a CFC and does not hold any Equity Interests of any Person that is not a CFC or
any other material assets), then the Borrower shall, at the Borrower’s expense:

(i) within 30 days (or such later date as is agreed by the Administrative Agent
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary and each direct parent of such Subsidiary (if it has not already done
so) to duly execute and deliver to the Administrative Agent a Security Agreement
Supplement, Intellectual Property Security Agreements (to the extent required by
the Guarantee and Security Agreement) (including delivery of all Pledged
Certificated Securities evidencing Pledged Equity Interests of such Subsidiary
and any other Pledged Certificated Securities to the extent required by the
Guarantee and Security Agreement), and other instruments of the type specified
in Section 4.01(a)(iii) to the extent required pursuant to the Guarantee and
Security Agreement), guaranteeing the Borrower’s Secured Obligations and
securing payment of all the Secured Obligations of such Subsidiary or the direct
parent of such Subsidiary, as the case may be, under the Loan Documents,

(ii) within 30 days (or such later date as is agreed by the Administrative Agent
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be reasonably necessary
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on its properties purported to be created by the agreements
delivered pursuant to this Section 6.12, enforceable against third parties in
accordance with their terms, and

 

119



--------------------------------------------------------------------------------

(iii) within 60 days (or such later date as is agreed by the Administrative
Agent in its reasonable discretion) after such formation or acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request;

provided, that the Borrower shall have the right not to comply with the
foregoing clauses (i), (ii) and (iii) with respect to any such Subsidiary that
is not a wholly-owned Subsidiary so long as the provisions of
Section 7.03(k)(iii) are otherwise satisfied.

(b) With respect to each real property owned in fee (including any such property
hereafter acquired) by a Loan Party, deliver to the Administrative Agent, as
promptly as practicable, Mortgages and Mortgage Instruments; provided, that the
Borrower shall not be obligated to comply with the foregoing requirement
(i) with respect to any fee owned real property having a fair market value of
less than $10,000,000 and (ii) to the extent set forth in Section 7.15 with
respect to the New Headquarters); provided further, that the Borrower shall at
all times ensure that the aggregate fair market value of the real properties
owned by the Loan Parties in fee that have not been subjected to Mortgages
(excluding the New Headquarters to the extent set forth in Section 7.15) does
not exceed $20,000,000.

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem reasonably necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security and pledge agreements.

Section 6.13. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties as required by and
in accordance with all applicable Environmental Laws; provided, however, that

 

120



--------------------------------------------------------------------------------

neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained in the Borrower’s consolidated
financial statements with respect to such circumstances in accordance with GAAP.

Section 6.14. Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as may be required
under applicable law or as the Administrative Agent may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the
Collateral Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) maintain the effectiveness of the Collateral
Documents and ensure the validity and, to the extent required under the
Collateral Documents, the perfection and priority of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so (subject to the limitations
set forth in the Loan Documents).

Section 6.15. Interest Rate Hedging. Enter into prior to August 18, 2008, and
maintain for a period of at least 30 months thereafter, interest rate Swap
Contracts on terms reasonably acceptable to the Administrative Agent, covering a
notional amount of not less than 50% of the aggregate outstanding indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than the Total
Revolving Credit Outstandings).

Section 6.16. Designation as Senior Debt. (i) Designate all Obligations of
(x) KCI USA, Inc. and (y) any other Subsidiary that Guarantees the Indebtedness
in respect of the Convertible Senior Notes, as “Designated Senior Indebtedness”
or “Senior Debt” (or any equivalent term) under the Convertible Senior Notes
Indenture, and (ii) designate all Obligations as “Designated Senior
Indebtedness” or “Senior Debt” (or any equivalent term) under any documents
governing any other subordinated Indebtedness incurred by any Loan Party.

Section 6.17. Consummation of the Merger. Use commercially reasonable efforts to
complete the Merger (which efforts shall include voting, or causing to be voted,
all of the Shares then owned by the Borrower or any of its

 

121



--------------------------------------------------------------------------------

Subsidiaries in favor of the Merger, to the extent any such vote is taken
pursuant to the Section 1.10(b) of the Merger Agreement) in accordance with the
terms of the Merger Agreement as promptly as practicable following the
consummation of the Tender Offer.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and, if the
Indebtedness secured by such Lien is modified, refinanced, refunded, renewed or
extended with any Permitted Refinancing Indebtedness, any Lien on the same
collateral securing such Permitted Refinancing Indebtedness;

(c) Liens for taxes, assessments or governmental charges or levies not yet
overdue by more than 30 days or, in the case of real property taxes, not yet
delinquent, or, in any case, which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization);

(d) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;

 

122



--------------------------------------------------------------------------------

(f) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, workmen’s, suppliers’, processors’, storage or other like Liens
arising in the ordinary course of business which are securing amounts not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
similar laws or regulations, other than any Lien imposed by ERISA;

(h) pledges or deposits made pursuant to regulatory requirements or to secure
the performance of (i) tenders, bids, trade contracts, government contracts and
leases (other than leases constituting Indebtedness) and statutory obligations,
(ii) surety, customs, bid, performance and appeal bonds and (iii) other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(i) Liens that are contractual rights of setoff relating to purchase orders and
other agreements entered into with customers of such Person in the ordinary
course of its business;

(j) easements, rights-of-way, restrictions, and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount
and which do not interfere in any material respect with the ordinary conduct of
the business of the applicable Person;

(k) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any of its Subsidiaries in
the ordinary course of business, or any lease, license or sublease granted by
any Loan Party or any of its Subsidiaries to another Person that (x) does not
interfere in any material respect with the business of such Loan Party or
Subsidiary and (y) does not secure any Indebtedness;

(l) Liens securing judgments not constituting an Event of Default under
Section 8.01(h);

(m) Liens securing Indebtedness represented by financed insurance premiums in
the ordinary course of business consistent with past practice, provided that
such Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;

(n) [Reserved];

 

123



--------------------------------------------------------------------------------

(o) Liens securing Indebtedness permitted under Section 7.02(o); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(p);

(q) Liens on Margin Stock owned by the Loan Parties and their Subsidiaries, if
and to the extent the value of all such Margin Stock exceeds 25% of the value of
the total assets subject to the restrictions on Liens set forth in this
Section 7.01;

(r) Liens on assets of (i) any Subsidiary in favor of any Loan Party and
(ii) any Subsidiary that is not a Loan Party in favor of any other Subsidiary
that is not a Loan Party;

(s) Liens consisting of an agreement to sell, transfer or dispose of any asset
to the extent such sale, transfer or disposition is not prohibited by the Loan
Documents; provided that such Liens encumber only the applicable assets pending
the completion of the applicable sale, transfer or disposition;

(t) Liens on the assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted under Section 7.02(q); and

(u) other Liens so long as the aggregate principal amount of the Indebtedness
and other obligations secured thereby does not exceed $25,000,000.

Section 7.02. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness in respect of (i) Swap Contracts entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) in respect of the Warrant Transactions;

 

124



--------------------------------------------------------------------------------

(c) Indebtedness in respect of the Convertible Senior Notes and the subordinated
Guarantee in respect thereof and any Permitted Refinancing Indebtedness with
respect thereto;

(d) Indebtedness of the Borrower or a Subsidiary owed to the Borrower or a
Subsidiary, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, constitute Pledged Indebtedness, (ii) in the case of Indebtedness
owed by a Loan Party to a Subsidiary that is not a Loan Party, be subordinated
to the Obligations on terms substantially similar to (and in any event not
materially less favorable to the Lenders than) those set forth in Exhibit H and
(iii) be otherwise permitted under the provisions of Section 7.03;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any Permitted Refinancing Indebtedness with respect thereto;

(f) (i) Guarantees by any Loan Party of Indebtedness (other than the Convertible
Senior Notes) of any other Loan Party; provided that if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (ii) Guarantees by
any Subsidiary that is not a Loan Party of Indebtedness of any Subsidiary that
is not a Loan Party; and (iii) Guarantees by any Loan Party of Indebtedness of
any Subsidiary that is not Loan Party; provided, in the case of each of the
foregoing clauses (i), (ii) and (iii), that (x) the Indebtedness being
Guaranteed is otherwise permitted under this Section 7.02 and (y) the Guarantee
is otherwise permitted under Section 7.03;

(g) Indebtedness (other than for borrowed money) which may be deemed to exist
pursuant to any guaranties, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness) or completion or performance guaranties or similar obligations
incurred in the ordinary course of business;

(h) Indebtedness in respect of netting services, overdraft protections and other
cash management, intercompany cash pooling and similar arrangements in
connection with deposit accounts, in each case in the ordinary course of
business;

(i) Indebtedness of the Borrower or any of its Subsidiaries consisting of
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business, in an aggregate amount not to exceed $2,500,000 at
any time outstanding;

(j) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, payment obligations in connection with health or
other types of social security benefits, unemployment or other insurance
obligations, reclamation and statutory obligations, in each case in the ordinary
course of business;

 

125



--------------------------------------------------------------------------------

(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;

(l) Indebtedness in respect of self-insurance obligations to the extent incurred
in the ordinary course of business in accordance with customary industry
practices in amounts customary in the Borrower’s and its Subsidiaries’ industry;

(m) client advances or deposits received in the ordinary course of business;

(n) Indebtedness of the Borrower or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including without limitation letters of credit in
respect of workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit, the applicable
reimbursement obligation is reimbursed in full within 30 days;

(o) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations of the Borrower and its Subsidiaries (or
Indebtedness to finance the development, construction, lease, repairs, additions
or improvements to property (real or personal)) incurred (i) other than as a
result of the I/T Restructuring, in an aggregate amount not to exceed
$40,000,000 at any time outstanding and (ii) as a result of the I/T
Restructuring, in an aggregate amount not to exceed $60,000,000 at any time
outstanding;

(p) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(k) or
Section 7.03(o), which Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower), and any
Permitted Refinancing Indebtedness with respect thereto;

(q) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding;

(r) so long as (i) immediately before and immediately after giving pro forma
effect to the incurrence thereof, no Default shall have occurred and be
continuing and (ii) immediately after giving effect to the incurrence thereof,
the Borrower and its Subsidiaries are in compliance on a Pro Forma Basis with
all of the covenants set forth in Section 7.10, (x) Permitted Additional
Indebtedness and (y) Permitted Additional Foreign Indebtedness, in an aggregate
amount, in the case of Permitted Additional Foreign Indebtedness, not to exceed
$225,000,000 at any time outstanding;

 

126



--------------------------------------------------------------------------------

(s) to the extent constituting Indebtedness, any earn-out or similar obligations
incurred in connection with Investments permitted under Section 7.03; and

(t) other Indebtedness of the Loan Parties not otherwise permitted hereunder in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.02, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided, that (x) all Indebtedness
created pursuant to the Loan Documents shall be deemed to have been incurred in
reliance on Section 7.02(a) and (y) all Indebtedness outstanding in respect of
the Convertible Senior Notes (including the subordinated Guarantee in respect
thereof) shall be deemed to have been incurred in reliance on Section 7.02(c).

Section 7.03. Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash
and Cash Equivalents;

(b) (i) advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and other similar ordinary
business purposes and (ii) loans by the Borrower or its Subsidiaries to their
employees in connection with the purchase by such Persons of Equity Interests
(other than Disqualified Equity Interests) of the Borrower pursuant to
management incentive plans; provided that the aggregate amount of Investments
made pursuant to the preceding clauses (i) and (ii) shall not exceed $5,000,000
at any time outstanding;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
which, when combined with the aggregate amount of Investments made pursuant to
Section 7.03(k) in the Equity Interests of Subsidiaries that do not become Loan
Parties, does not exceed $150,000,000; provided that the conversion of any

 

127



--------------------------------------------------------------------------------

Indebtedness owed to the Borrower or any other Loan Party by any Subsidiary into
equity of such Subsidiary shall not constitute an additional Investment in such
Subsidiary by the Borrower or such other Loan Party (or a reduction in the
amount of any such Investments) for purposes of the limitation contained in the
immediately preceding clause (iv);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments in securities of trade creditors or
customers received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers,
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and Investments received in compromise or resolution of
litigation, arbitration or other disputes;

(e) Investments constituting (i) Indebtedness (including Guarantees of
Indebtedness) permitted by Section 7.02 (other than Section 7.02(d)), and
including Indebtedness that may be deemed to exist of the type described in
Section 7.02(g) and (ii) Guarantees of other obligations (other than
Indebtedness) of the Borrower and its Subsidiaries incurred in the ordinary
course of business;

(f) [Reserved];

(g) Investments resulting from transactions permitted by Section 7.04, 7.05 or
7.06;

(h) Investments existing on the date hereof or made pursuant to legally binding
written commitments in existence on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 7.03 and any modification,
refinancing, renewal, refunding, replacement or extension thereof; provided that
the amount of any Investment permitted pursuant to this Section 7.03(h) is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment as of the Closing Date or as otherwise permitted
pursuant to another clause of this Section 7.03;

(i) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.01;

(j) Investments consisting of Uniform Commercial Code Article 3 endorsements of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business;

 

128



--------------------------------------------------------------------------------

(k) (x) the purchase or other acquisition by any Loan Party of at least 50% of
the Equity Interests in a Person that, upon the consummation thereof will be a
Subsidiary (including as a result of a merger or consolidation), or (y) the
purchase by any Loan Party of all or substantially all of the property of, or
assets constituting one or more business units or divisions of, any Person;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(k):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with all of the covenants set forth in Section 7.10;

(iii) the aggregate amount of all Investments (other than Investments the
consideration for which is in the form of (i) Equity Interests (other than
Disqualified Equity Interests) issued by a Loan Party or (ii) the net proceeds
of an issuance by a Loan Party of its Equity Interests (other than Disqualified
Equity Interests)) made pursuant to this Section 7.03(k) in the Equity Interests
of Subsidiaries that do not become Guarantors, when combined with the aggregate
amount of Investments made pursuant to Section 7.03(c)(iv), shall not exceed
$150,000,000; and

(iv) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in the preceding clauses (ii) and (iii) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;

(l) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $50,000,000 at any
time outstanding; provided that, with respect to each Investment made pursuant
to this Section 7.03(l), (A) immediately before and immediately after giving pro
forma effect to any such purchase or other acquisition, no Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance on a Pro Forma Basis with all of the covenants set forth in
Section 7.10;

 

129



--------------------------------------------------------------------------------

(m) Investments by any Foreign Subsidiary in any other Person that becomes a
Subsidiary as a result thereof;

(n) Investments in Swap Contracts permitted under Section 7.02(b);

(o) Investments by Acquisition Sub in the Shares (including any payments by the
Acquisition Sub to holders of Shares who have properly perfected rights to
appraisal in accordance with Section 262 of the Delaware General Corporation
Law); and

(p) Investments consisting of Guarantees of obligations (other than
Indebtedness) of the Borrower and its Subsidiaries arising under agreements
entered into in connection with acquisitions or Dispositions permitted under
this Agreement.

To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 7.03, the Borrower may select the subsection
to which such Investment will be deemed a use and in no event shall the same
portion of any Investment be deemed a use of or be attributable to more than one
subsection.

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, the continuing or surviving Person shall be a Loan Party;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) Acquisition Sub and LifeCell may consummate the Merger;

 

130



--------------------------------------------------------------------------------

(e) any Loan Party (other than the Borrower) or any of its Subsidiaries may
liquidate, sell, transfer, lease or otherwise Dispose of all or substantially
all of its assets if (i) such transaction is not prohibited by Section 7.05 and
(ii) the Borrower has determined in good faith that such action is not
materially disadvantageous to the interests of the Lenders;

(f) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, the surviving Person shall be a Loan Party;

(g) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower or any Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, the surviving
corporation is a Loan Party; and

(h) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary may dissolve if the purpose of such dissolution is to
effect a transaction otherwise permitted under Section 7.04(b), 7.04(c) or
7.04(e).

Section 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, retired or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) the rental, lease or sublease of real property or equipment in the ordinary
course of business;

(d) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of property used or useful in the business
of the Borrower and its Subsidiaries (other than inventory and financial assets)
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of property used or useful in the business of the Borrower and
its Subsidiaries (other than inventory and financial assets);

 

131



--------------------------------------------------------------------------------

(e) Dispositions of property subject to Casualty Events;

(f) each Loan Party and each of its Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;

(g) Dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must be a Loan Party;

(h) Dispositions permitted by Section 7.04;

(i) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $20,000,000 from and after the Closing Date;

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k) the abandonment, cancellation, non-renewal, or discontinuance of use or
maintenance of IP Rights if the Borrower determines in good faith that such
Disposition is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;

(l) leases, subleases and licenses of IP Rights (i) in the ordinary course of
business and (ii) otherwise, in each case which do not materially interfere with
the business of the Borrower and its Subsidiaries, taken as a whole;

(m) transactions otherwise permitted under Section 7.01, 7.03 or 7.06;

(n) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (x) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (y) the aggregate
fair market value of all property Disposed of in reliance on this clause (n) in
any fiscal year of the Borrower shall not exceed 10% of Consolidated Assets as
of the end of the fiscal year immediately preceding any such asset sale (or, in
the case of Dispositions during the period beginning on the Closing Date and
ending on December 31, 2008, $15,000,000) and (z) at least 75% of the
consideration received for such asset shall consist of cash;

(o) Dispositions of Margin Stock for cash and for fair market value as
determined in good faith by the board of directors of the Borrower; provided
that the cash proceeds received in connection with any such Disposition of
Margin Stock are held in cash or Cash Equivalents; and

 

132



--------------------------------------------------------------------------------

(p) to the extent constituting a Disposition, the issuance by the Borrower or
any of its Subsidiaries of its Equity Interests;

provided, however, that any Disposition pursuant to this Section 7.05 (except
for (i) Dispositions from a Loan Party to a Loan Party pursuant to
Section 7.05(g) and (ii) Dispositions pursuant to Section 7.05(e), 7.05(h),
7.05(j), 7.05(m) or 7.05(p)) shall be for fair market value.

Section 7.06. Restricted Payments. (a) Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so unless at the time of and after giving effect thereto on a Pro Forma Basis,
(i) the Consolidated Leverage Ratio as of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01 does
not exceed 1.75x and (ii) no Default has occurred and is continuing.

(b) Notwithstanding the foregoing (and provided that in the case of clauses
(iv), (vi), (viii) and (xi), no Default shall have occurred and be continuing at
the time of any action described in such clause or would result therefrom):

(i) (a) each Subsidiary may make Restricted Payments to the Borrower or any
other Loan Party, (b) any Subsidiary of the Borrower that is not a Guarantor may
make Restricted Payments to any other Subsidiary of the Borrower that is not a
Guarantor and (c) any non wholly-owned Subsidiary of the Borrower may make
Restricted Payments to the Borrower or any other Subsidiary and to any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests (including options and warrants) of such Person;

(iii) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(iv) the Borrower may make any delivery or payment in connection with, or as
part of, the termination or settlement of a Warrant Transaction;

 

133



--------------------------------------------------------------------------------

(v) the Borrower, Acquisition Sub and LifeCell may (x) pay the cash
consideration required to consummate the Merger and (y) make cash payments in
respect of dissenter’s rights pursuant to the laws of the State of Delaware;

(vi) the Borrower may (x) pay interest on, (y) deliver its common stock upon
conversion of and (z) so long as the Liquidity Measure, determined both before
and immediately after giving effect to such payment, is not less than
$150,000,000, make cash payments in respect of the conversion or mandatory
repurchase or redemption of the Convertible Senior Notes, in each case in
accordance with the terms of the Convertible Senior Notes Indenture as in effect
on the date hereof;

(vii) the Borrower may make a mandatory repurchase or redemption of the
Convertible Senior Notes in accordance with the terms of the Convertible Senior
Notes Indenture as in effect on the date hereof with the proceeds of a
substantially simultaneous issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower;

(viii) the repurchase of issued and outstanding Equity Interests of the Borrower
if, at the time of and after giving effect thereto on a Pro Forma Basis, the
Consolidated Leverage Ratio as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01 does not
exceed 1.75x; provided, that if the Consolidated Leverage Ratio, determined
after giving effect thereto on a Pro Forma Basis, would exceed 1.75x (for
purposes of this clause (viii), such event, an “Excess Leverage Ratio Event”),
the Borrower shall be permitted, so long as the Borrower and its Subsidiaries
are in compliance on a Pro Forma Basis with all of the covenants set forth in
Section 7.10, to repurchase its Equity Interests in an aggregate purchase price
amount for all such repurchases from and after the occurrence of such Excess
Leverage Ratio Event not to exceed $100,000,000 until such time as the Leverage
Ratio has been restored to less than or equal to 1.75x;

(ix) the Borrower may make repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(x) the Borrower and its Subsidiaries may purchase their Equity Interests from
any of their current or former officers, directors, employees, managers or
consultants upon the death, disability, resignation, retirement or termination
of employment of such officers, directors, employees, managers or consultants
pursuant to any direct or equity plan, employee or direct or stock option plan
or any other employee or director incentive plan, in an aggregate amount not to
exceed $5,000,000 in any fiscal year; and

 

134



--------------------------------------------------------------------------------

(xi) the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses (i) through (x) of this
paragraph (b) to the extent that the aggregate amount of all such Restricted
Payments permitted by clauses (iv) above and this clause (xi) does not exceed
(A) in the case of Restricted Payments made after the Closing Date and on or
before December 31, 2008, $25,000,000 and (B) in the case of Restricted Payments
made thereafter, the Available Amount at the time of such Restricted Payment.

Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries or LifeCell on the date hereof (including, without
limitation, ownership of interests in trusts which own certain aircraft) or any
businesses which are similar, incidental or reasonably related or complementary
thereto.

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary (or, in the case of a transaction involving a
Loan Party and a Subsidiary that is not a Loan Party, to such Loan Party) as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Loan Parties; (b) transactions between or among
Subsidiaries of the Borrower which are not Loan Parties; (c) transactions
described on Schedule 7.08; (d) transactions permitted under Sections 7.01(r),
7.03 and 7.06; (e) the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors, officers and employees; (f) the
issuance of stock and stock options pursuant to the Borrower’s stock option
plans and stock purchase plans and (g) reasonable compensation paid to officers
and employees in their capacity as such.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document):

(a) that limits the ability of any Subsidiary (x) to make Restricted Payments,
loans or advances to the Borrower or any Guarantor or (y) transfer property to
the Borrower or any Guarantor, except for any Contractual Obligations:

(i) that arise in connection with any Disposition permitted pursuant to
Section 7.05 and relating solely to the assets or Person subject to such
Disposition,

 

135



--------------------------------------------------------------------------------

(ii) that are customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, licenses,
conveyances, sales contracts and other agreements (provided that such
restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),

(iii) that are in effect in effect or committed (i) on the date hereof and set
forth on Schedule 7.09 or (ii) at the time any Subsidiary becomes a Subsidiary
of the Borrower, so long as such Contractual Obligations were not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,

(iv) that are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture,

(v) that are contained in the agreements governing Indebtedness incurred by
Foreign Subsidiaries in compliance with Section 7.02 and that are applicable
only to such Foreign Subsidiary and its Subsidiaries,

(vi) that are contained in any document, agreement or instrument governing or
relating to any Lien permitted under Section 7.01 (other than Section 7.01(a))
or Section 7.15 of this Agreement, provided in each case that any such
restriction relates only to the assets or property subject to such Lien, and

(vii) that are set forth in any agreement evidencing any permitted amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the agreements described in clause (iii) so long as such amendment
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein;

(b) that limits the ability of any Domestic Subsidiary to Guarantee the
Obligations, or

(c) that limits the ability of the Borrower or any Domestic Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders to secure the Obligations; provided, however, that
this clause (c) shall not prohibit

 

136



--------------------------------------------------------------------------------

(i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(o) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and any proceeds thereof,

(ii) any agreement entered into in connection with any Disposition permitted
pursuant to Section 7.05 and relating solely to the assets or Person subject to
such Disposition,

(iii) restrictions by reason of customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
licenses, conveyances, sales contracts and other agreements (provided that such
restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),

(iv) any restriction pursuant to any document, agreement or instrument set forth
on Schedule 7.09,

(v) any restriction pursuant to any document, agreement or instrument governing
or relating to any Lien permitted under Section 7.01 (other than
Section 7.01(a)) or Section 7.15 of this Agreement, provided in each case that
any such restriction relates only to the assets or property subject to such
Lien,

(vi) any agreement which was in effect or committed at the time any Subsidiary
becomes a Domestic Subsidiary of the Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Domestic
Subsidiary of the Borrower,

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture, and

(viii) that are set forth in any agreement evidencing any permitted amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the agreements described in clauses (iv) and (vi) so long as such amendment
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein.

 

137



--------------------------------------------------------------------------------

Section 7.10. Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than the ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum
Consolidated
Leverage Ratio

June 30, 2008

   3.50x

September 30, 2008

   3.50x

December 31, 2008

   3.25x

March 31, 2009

   3.25x

June 30, 2009

   3.25x

September 30, 2009

   3.25x

December 31, 2009 and each fiscal quarter thereafter

   3.00x

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Minimum
Consolidated Fixed
Charge Coverage
Ratio

June 30, 2008

   1.10x

September 30, 2008

   1.10x

December 31, 2008 and each fiscal quarter thereafter

   1.15x

Section 7.11. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any fiscal year of the Borrower set forth below to exceed
the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount

2008

   $ 170,000,000

2009

   $ 175,000,000

2010

   $ 175,000,000

2011 and thereafter

   $ 200,000,000

 

138



--------------------------------------------------------------------------------

; provided, however, that so long as no Event of Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth in the table above, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditure in the next following
fiscal year (any such carried over amount, an “Unused Capex Amount”); and
provided, further, that any Unused Capex Amount (x) shall not be deemed used, if
at all, until the amount set forth in the table above opposite such next
following fiscal year has been used in full in such next following fiscal year
and (y) shall not be carried over into any subsequent fiscal years.

Section 7.12. Amendments of Organization Documents. Amend any of its
Organization Documents in any manner that is materially adverse to the interests
of the Lenders.

Section 7.13. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy in each case prior to the scheduled maturity
thereof in any manner (it being understood that regularly scheduled repayments
of principal and payments of interest shall be permitted), or make any payment
in violation of any subordination terms of (i) any Indebtedness permitted under
Section 7.02(c) or incurred pursuant to Section 7.02(r) or (ii) any other
Indebtedness (other than Indebtedness owed to the Borrower or any of its
Subsidiaries) that is contractually subordinated to the Obligations (the
foregoing, “Restricted Prepayments”), except (a) to the extent any such
Restricted Prepayments are made with the proceeds of Permitted Refinancing
Indebtedness with respect to any such Indebtedness and (b) Restricted
Prepayments in an aggregate amount not to exceed the Available Amount at the
time of such Restricted Prepayment.

Section 7.14. Amendment, Etc. of Related Documents, Wake Forest License
Agreement and Indebtedness. (a) Cancel or terminate any Related Document or the
Wake Forest License Agreement or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or the Wake Forest License Agreement or give
any consent, waiver or approval thereunder, in each case that, taken as a whole,
would reasonably be expected to be materially adverse to the interests of the
Lenders, (c) waive any default under or any breach of any term or condition of
any Related Document or the Wake Forest License Agreement, to the extent that
such waiver would reasonably be expected to be materially adverse to the
interests of the Lenders, (d) take any other action in connection with any
Related Document or the Wake Forest License Agreement that would reasonably be
expected to have a Material Adverse Effect or (e) amend, modify or change any
term or condition of the Indebtedness permitted under Section 7.02(c) in a
manner that would be materially adverse to the interests of the Lenders (it
being understood that an amendment, modification or change to Indebtedness that
would result in such Indebtedness not satisfying the criteria set forth in
clauses (a)

 

139



--------------------------------------------------------------------------------

through (e) of the definition of Permitted Refinancing Indebtedness shall be
materially adverse to the interests of the Lenders), except for any Permitted
Refinancing Indebtedness with respect thereto.

Section 7.15. Headquarters Transaction. Notwithstanding anything to the contrary
in Sections 7.01, 7.02, 7.05, 7.07 and 7.11 of this Agreement or in any other
Loan Document, the Borrower and its Subsidiaries may enter into one or a series
of transactions and enter into Contractual Obligations to evidence such
transactions pursuant to which they may (i) purchase, develop, construct and
make improvements to, real property to be used for a new headquarters to be
located in the United States (such real property, including improvements thereon
and assets incidental thereto, the “New Headquarters”), (ii) incur or assume
Indebtedness to finance such purchase, development, construction or improvements
(collectively, including any extension, renewal or refinancing thereof, and
whether through one or more financings, “Headquarters Financing”), (iii) incur
Liens on all or part of such property securing obligations with respect to such
Indebtedness, and (iv) make Dispositions of assets comprising their existing
headquarters located in San Antonio, Texas for fair market value; provided, that
(x) the aggregate principal amount of such Indebtedness permitted pursuant to
this Section 7.15 shall not exceed $75,000,000 at any time outstanding, all of
which may be secured by Liens incurred pursuant to this Section 7.15 (and no
other Liens may be incurred pursuant to this Section 7.15), (y) the aggregate
amount of purchases and expenditures constituting Capital Expenditures permitted
pursuant to this Section 7.15 shall not exceed $80,000,000 and (z) the aggregate
amount of Dispositions permitted pursuant to this Section 7.15 shall not exceed
$75,000,000. The purchases, expenditures, Liens, Indebtedness and Dispositions
described in the preceding sentence may be in addition to the purchases,
expenditures, Liens, Indebtedness and Dispositions permitted pursuant to
Sections 7.01, 7.02, 7.05 and 7.11. Notwithstanding anything to the contrary
contained herein, (i) all such purchases, expenditures, Liens, Indebtedness and
Dispositions shall be deemed to have been incurred or effected pursuant this
Section 7.15, (ii) no other purchases, expenditures, Liens, Indebtedness or
Dispositions shall be permitted to be incurred or effected pursuant to this
Section 7.15 and (iii) neither the Borrower nor any of its Subsidiaries,
including any special purpose Subsidiary holding solely such new headquarters
and assets incidental thereto the sole purpose of which is to acquire the New
Headquarters or the property to be used in the construction thereof and to
engage in activities directly related thereto, including without limitation the
construction and improvement thereof and incurrence of Headquarters Financing
(for so long as such requirements are satisfied, the “Headquarters SPC”) shall
be required to grant a Lien on any such real property (including any leasehold
interest) to be used for the New Headquarters or on the Equity Interests of any
Headquarters SPC, and the Headquarters SPC, if any, shall not be required to
become a Guarantor or Loan Party, in each case under this clause (iii) for so
long as any such Headquarters Financing is outstanding.

 

140



--------------------------------------------------------------------------------

Section 7.16. Activities Of Certain Subsidiaries. (a) Unless KCI International
Holding Company or KCII Holdings, L.L.C. (as the case may be) is a Guarantor,
permit KCI International Holding Company or KCII Holdings, L.L.C. to acquire
(i) any Equity Interests of any Person other than KCI Medical Resources
(Ireland) or (ii) any other material assets.

(b) Permit KCI MS Unlimited to acquire (i) any Equity Interests of any Person
other than KCI Medical Resources (Ireland) or (ii) any other material assets.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any
Unreimbursed Amounts or any L/C Borrowings with respect to any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations to the extent
required hereunder, or (ii) pay within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.03(b), 6.03(c),
6.05 (with respect to the maintenance of existence of the Borrower), 6.11, 6.16,
6.17 or Article 7; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date on which the Administrative Agent gives the
Borrower written notice thereof (or, if earlier, the date on which a Responsible
Officer of the Borrower or such Loan Party otherwise obtains knowledge thereof);
or

(d) Representations and Warranties. Any representation, warranty, certification
or written statement of fact made or deemed made by the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document

 

141



--------------------------------------------------------------------------------

required to be delivered in connection herewith or therewith ((i) in the case of
the Tender Offer Borrowing on the Closing Date, excluding the representation and
warranty contained in Section 5.05(c) and (ii) in the case of the Merger
Borrowing on the Merger Date, excluding all of the representations and
warranties contained in Article 5 other than those contained in Sections 5.01(a)
and (b), 5.02, 5.04, 5.14 and 5.15)) shall prove to have been incorrect or
misleading when made or deemed made (or, in the case of any representation and
warranty that is not qualified by materiality, “Material Adverse Effect” or
similar language (other than the representations and warranties in
Sections 5.01(a), 5.01(b)(ii) (with respect to the Borrower only), 5.02, 5.04,
5.14 and 5.15) shall prove to have been incorrect or misleading in any material
respect when made or deemed made); or

(e) Cross-Default. Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement, or Swap
Termination Value, in the case of any Swap Contract, owing by such Loan Party or
Subsidiary) of more than the Threshold Amount, in each case beyond the
expiration of the grace or cure period, if any, provided therefor, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, in each case prior to
its stated maturity; provided that this clause (e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the document providing for such Indebtedness;

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof (other
than an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days without having been
dismissed; or any proceeding under any Debtor Relief Law relating

 

142



--------------------------------------------------------------------------------

to any such Person or to all or a substantial part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or a substantial part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and has not disputed coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
enforcement proceedings are commenced by any creditor upon such judgment or
order, or there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Plan, Multiemployer Plan or the
PBGC either alone or in the aggregate in an amount in excess of $25,000,000 in
any year or the Threshold Amount for all periods; (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan either alone or in the
aggregate in an amount in excess of $25,000,000 in any year or the Threshold
Amount for all periods; or (iii) (w) a decrease of 20% or more in the number of
active participants in an International Plan from the number of active
participants in such plan on the last day of the immediately preceding year,
(x) the failure of an International Plan to comply with funding requirements
under applicable law, (y) the failure of an International Plan to pay benefits
when due; or (z) non-compliance with local law applicable to an International
Plan, which in each case of this clause (iii), either alone or in the aggregate,
could reasonably be expected to result in liability of the Borrower or its
Affiliates in an aggregate amount exceeding $25,000,000 in any year or the
Threshold Amount for all periods; or

 

143



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations), ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision (or, in the case of any
such contest by a Person that is not a Loan Party, of any material provision) of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 4.02 or 6.12 shall for any reason (other than pursuant
to the terms thereof cease to create a valid and perfected (to the extent
perfection is required pursuant to the relevant Collateral Document) first
priority Lien (subject to Liens permitted by Section 7.01) on any material
portion of the Collateral purported to be covered thereby; or

(m) Subordination. (i) The subordination provisions contained in the Convertible
Senior Notes Indenture (the “Subordination Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer or
(C) that all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or

(n) Termination of Wake Forest License Agreement. The Wake Forest License
Agreement shall be terminated or shall fail to remain in full force and effect.

Section 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

144



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
applicable Law):

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest and
including fees, charges and disbursements of counsel to the Administrative Agent
payable under Section 10.04 and amounts payable under Article 3) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders payable under
Section 10.04 and the L/C Issuer arising under the Loan Documents and amounts
payable under Article 3), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

145



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnification obligations for unasserted claims) have been paid in
full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 9 hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the

 

146



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also (i) acquire, on behalf of itself and the
other Secured Parties, the security interests created under the Collateral
Documents and (ii) act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as recipient
on behalf of itself and the other Secured Parties of the security interests
created under the Collateral Documents and as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 9 and Article 10 (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto;
provided, that to the extent the L/C Issuer is entitled to indemnification under
this Section 9.01 solely in connection with its role as the L/C Issuer, only the
Multicurrency Revolving Credit Lenders shall be required to indemnify the L/C
Issuer in accordance with this Section 9.01.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

147



--------------------------------------------------------------------------------

Section 9.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, willful misconduct or bad faith. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral

 

148



--------------------------------------------------------------------------------

Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (and, so long as
no Event of Default then exists, the Borrower shall have the right to consent to
any such successor, with such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank or other financial
institution with an office in the United States, or an Affiliate of any such
bank or other financial institution with an office in the United States. If no
such successor shall have

 

149



--------------------------------------------------------------------------------

been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

150



--------------------------------------------------------------------------------

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or the other Persons identified on
the cover page of this Agreement as “joint bookrunners”, “syndication agent” or
“co-documentation agents” shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder.

Section 9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each

 

151



--------------------------------------------------------------------------------

Lender and the L/C Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 9.10. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) in connection with any sale of such property permitted
hereunder or under any other Loan Document to a Person other than a Loan Party,
or (iii) if such release is approved, authorized or ratified in writing in
accordance with Section 10.01;

(b) that any Guarantor shall be automatically released from its obligations
under the Guarantee and Security Agreement and all other Loan Documents to which
it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (provided, that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Convertible Senior
Notes or any Permitted Refinancing Indebtedness with respect thereto) or if such
release is approved hereunder or ratified in writing in accordance with
Section 10.01 and any Lien on any Collateral of such released Guarantor granted
pursuant to any Collateral Document to which such Guarantor is a party shall be
automatically released; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any

 

152



--------------------------------------------------------------------------------

Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.
In each case as specified in this Section 9.10, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guarantee and Security
Agreement and all other Loan Documents to which it is a party, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

Section 9.11. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 9 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and provided to the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no such amendment, waiver or consent
shall:

(a) in the case of the Merger Borrowing, waive any conditions set forth in
Section 4.03, without the written consent of each Lender;

 

153



--------------------------------------------------------------------------------

(b) waive any condition set forth in Section 4.03 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Facility Lenders with respect to the Revolving Credit Facility;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) as such financial ratio is
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(c), in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Facility Lenders with respect to
such Facility;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender or (ii) the
definition of “Required Facility Lenders” without the written consent of each
Lender under each Facility that would be affected by such change;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

154



--------------------------------------------------------------------------------

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders with respect to such Facility;

(k) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

Notwithstanding the foregoing, if any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each Lender affected thereby or each
Lender with respect to a certain Facility and that has been approved by the
Required Lenders or the Required Facility Lenders with respect to the applicable
Facility, as applicable, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph). Notwithstanding the foregoing, this Agreement
may be amended to adjust the borrowing mechanics related to Swing Line Loans
with only the written consent of the Administrative Agent, the Swing Line Lender
and the Borrower so long as the obligations of the Revolving Credit Lenders are
not affected thereby.

Section 10.02. Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in

 

155



--------------------------------------------------------------------------------

subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted

 

156



--------------------------------------------------------------------------------

to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, e-mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States

 

157



--------------------------------------------------------------------------------

Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower other than those
arising as a result of such Person’s gross negligence, willful misconduct or bad
faith.

Section 10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own

 

158



--------------------------------------------------------------------------------

behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 10.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Lead Arrangers and their respective
Affiliates (including the reasonable and documented legal fees, charges and
disbursements of counsel), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and, with respect to the Administrative Agent and its Affiliates, the
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the reasonable and documented legal fees, charges and
disbursements of any counsel for the Administrative Agent, the Lenders or the
L/C Issuer), in connection with the enforcement of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable expenses (including the fees, charges and disbursements of any
counsel for the Indemnitees), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of

 

159



--------------------------------------------------------------------------------

Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for any material breach of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Notwithstanding anything to the
contrary in the foregoing, this Section 10.04(b) shall not apply to Taxes to the
extent covered by Section 3.01(a) or 3.01(c).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Lead Arrangers, the L/C Issuer or any Related Party of any of the
foregoing and without limiting the obligation of the Borrower to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Lead Arrangers the L/C Issuer or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Lead
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Lead Arrangers or L/C Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d). For purposes of this Section 10.04(c), a Lender’s
“pro rata share” shall be determined based on its share of the sum of the Total
Outstandings and unused Commitments at the time.

 

160



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to

 

161



--------------------------------------------------------------------------------

time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the

 

162



--------------------------------------------------------------------------------

Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term A Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term A Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;

 

163



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, payable by the
assigning Lender (except as provided in Section 10.13); provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

164



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall promptly record in the Register each Assignment and
Assumption delivered to it in accordance with Section 10.06(b).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clauses (a), (b) and
(f) thereof) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the

 

165



--------------------------------------------------------------------------------

participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment (and the acceptance of such appointment
by the applicable Lender) of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

166



--------------------------------------------------------------------------------

Section 10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative Swap Contract relating to the Borrower and its obligations or
(iii) any rating agency, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower other than as a
result of a breach of this Section 10.08.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof or any of their respective partners,
directors, officers, employees, agents, trustees, advisors or representatives
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof or any of their
respective partners, directors, officers, employees, agents, trustees, advisors
or representatives other than as a result of a breach of this Section 10.08;
provided that, in the case of information received from a Loan Party or any such
Subsidiary or any of their respective partners, directors, officers, employees,
agents, trustees, advisors or representatives after the date hereof, such
information (i) is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

167



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. Notwithstanding the provisions of
this Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

Section 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude

 

168



--------------------------------------------------------------------------------

voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12. Severability. If any provision of this Agreement or the other
Loan Documents is held by a court of competent jurisdiction to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account

 

169



--------------------------------------------------------------------------------

of any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, if
any Lender fails to make Loans for the reasons provided in Article 3, or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b); provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such assignment fee;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

Any Lender being replaced pursuant to this Section 10.13 shall execute and
deliver an Assignment and Assumption with respect to such Lender’s applicable
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans in respect thereof. In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five
(5) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of such Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

170



--------------------------------------------------------------------------------

Section 10.14. [Reserved.]

Section 10.15. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

171



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 10.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each of the Lead
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Lead Arrangers has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the

 

172



--------------------------------------------------------------------------------

Lead Arrangers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Administrative Agent nor any of the Lead
Arrangers has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.18. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.19. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

Section 10.20. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the

 

173



--------------------------------------------------------------------------------

other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

Section 10.21. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

174



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

KINETIC CONCEPTS, INC. By:  

/s/ Marcia K. Bennett

Name:   Marcia K. Bennett Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

/s/ Charlene Wright-Jones

Name:   Charlene Wright-Jones Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

By:  

/s/ Daniel H. Penkar

Name:   Daniel H. Penkar Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as
Syndication Agent, a Multicurrency
Revolving Lender and a Term Loan A
Lender

By:  

/s / H. David Jones

Name:   H. David Jones Title:   Senior Vice President



--------------------------------------------------------------------------------

[OTHER LENDERS]



--------------------------------------------------------------------------------

SCHEDULE 1.01A

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Multicurrency Revolving Credit Lenders for the cost of
compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Multicurrency Revolving Credit Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the
Multicurrency Revolving Credit Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the Borrower or any Multicurrency Revolving Credit
Lender, deliver to the Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Multicurrency Revolving Credit Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Multicurrency Revolving Credit Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

  per cent per annum 100 - (A+C)  



--------------------------------------------------------------------------------

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

  per cent per annum 300  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.08(b)(i) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Multicurrency Revolving Credit Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Lenders to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;



--------------------------------------------------------------------------------

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Borrower, each Multicurrency
Revolving Credit Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8. Each Multicurrency Revolving Credit Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Multicurrency
Revolving Credit Lender shall supply the following information in writing on or
prior to the date on which it becomes a Multicurrency Revolving Credit Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Multicurrency Revolving Credit Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.

 

9.

The percentages of each Multicurrency Revolving Credit Lender for the purpose of
A and C above and the rates of charge of each Multicurrency



--------------------------------------------------------------------------------

 

Revolving Credit Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Multicurrency
Revolving Credit Lender notifies the Administrative Agent to the contrary, each
Multicurrency Revolving Credit Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a lending office in the same jurisdiction as
its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Multicurrency Revolving Credit Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Multicurrency Revolving Credit Lenders on
the basis of the Additional Cost Rate for each Multicurrency Revolving Credit
Lender based on the information provided by each Multicurrency Revolving Credit
Lender pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Multicurrency Revolving Credit Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Multicurrency Revolving Credit Lenders, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.